Exhibit 10.4

 

 

 

FORM OF

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

BY

 

[                                                       ],

 

Mortgagor,

 

TO

 

[                                                  ],

as Trustee and Collateral Agent,

 

Mortgagee

 

Securing Principal Indebtedness of $300,000,000;

 

Dated as of [                 ], 2003

 

 

Relating to Premises in:

 

[                   ] County, [                   ]

 

 

 

 

After recording, please return to:

 

Athy A. Mobilia, Esq.
Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY  10005

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

PREAMBLE

 

1

 

 

 

RECITALS

 

1

 

 

 

AGREEMENT

 

2

 

 

 

ARTICLE I

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

SECTION 1.1

Definitions

2

SECTION 1.2

Interpretation

7

SECTION 1.3

Resolution of Drafting Ambiguities

8

 

 

 

ARTICLE II

 

GRANTS AND SECURED OBLIGATIONS

 

SECTION 2.1

Grant of Mortgaged Property

8

SECTION 2.2

Assignment of Leases and Rents

9

SECTION 2.3

Secured Obligations

9

SECTION 2.4

Future Advances

9

SECTION 2.5

No Release

9

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MORTGAGOR

 

 

 

SECTION 3.1

Authority and Validity

10

SECTION 3.2

Warranty of Title

10

SECTION 3.3

Condition of Mortgaged Property

11

SECTION 3.4

Leases

12

SECTION 3.5

Insurance

12

SECTION 3.6

Charges

12

SECTION 3.7

Environmental

12

SECTION 3.8

No Conflicts, Consents, etc

13

[SECTION 3.9

Benefit to the Mortgagor]

13

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE IV

 

CERTAIN COVENANTS OF MORTGAGOR

 

 

 

SECTION 4.1

Preservation of Corporate Existence

13

SECTION 4.2

Title

14

SECTION 4.3

Maintenance and Use of Mortgaged Property; Alterations

14

SECTION 4.4

Notices Regarding Certain Defaults

15

SECTION 4.5

Access to Mortgaged Property, Books and Records; Other Information

15

SECTION 4.6

Limitation on Liens; Transfer Restrictions

15

SECTION 4.7

Environmental

16

 

 

 

ARTICLE V

 

 

 

LEASES

 

 

 

SECTION 5.1

Mortgagor’s Affirmative Covenants with Respect to Leases

17

SECTION 5.2

Mortgagor’s Negative Covenants with Respect to Leases

17

SECTION 5.3

Additional Requirements with Respect to New Leases

18

 

 

 

ARTICLE VI

 

 

 

CONCERNING ASSIGNMENT OF LEASES AND RENTS

 

 

 

SECTION 6.1

Present Assignment; License to the Mortgagor

18

SECTION 6.2

Collection of Rents by the Mortgagee

18

SECTION 6.3

No Release

19

SECTION 6.4

Irrevocable Interest

19

SECTION 6.5

Amendment to Leases

19

 

 

 

ARTICLE VII

 

 

 

TAXES AND CERTAIN STATUTORY LIENS

 

 

 

SECTION 7.1

Payment of Charges

19

SECTION 7.2

Escrow of Taxes

19

SECTION 7.3

Certain Statutory Liens

20

SECTION 7.4

Stamp and Other Taxes

20

SECTION 7.5

Certain Tax Law Changes

20

SECTION 7.6

 

Proceeds of Tax Claim

20

 

 

 

ARTICLE VIII

 

 

 

INSURANCE

 

 

 

SECTION 8.1

Required Insurance Policies and Coverages

20

SECTION 8.2

Required Form of Insurance Policies

22

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.3

Settlements

22

SECTION 8.4

Renewals

22

SECTION 8.5

Additional Insurance

22

SECTION 8.6

Blanket Coverage

22

SECTION 8.7

Delivery After Foreclosure

22

 

 

 

ARTICLE IX

 

 

 

CONTESTING OF PAYMENTS

 

 

 

SECTION 9.1

Contesting of Taxes and Certain Statutory Liens

23

SECTION 9.2

Contesting of Insurance

23

 

 

 

ARTICLE X

 

 

 

DESTRUCTION, CONDEMNATION AND RESTORATION

 

 

 

SECTION 10.1

Casualty

23

SECTION 10.2

Condemnation

23

 

 

 

ARTICLE XI

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

SECTION 11.1

Events of Default

24

SECTION 11.2

Remedies in Case of an Event of Default

24

SECTION 11.3

Sale of Mortgaged Property if Event of Default Occurs; Proceeds of Sale

25

SECTION 11.4

Additional Remedies in Case of an Event of Default

26

SECTION 11.5

Legal Proceedings After an Event of Default

26

SECTION 11.6

Remedies Not Exclusive

27

 

 

 

ARTICLE XII

 

 

 

SECURITY AGREEMENT AND FIXTURE FILING

 

 

 

SECTION 12.1

Security Agreement

28

SECTION 12.2

Fixture Filing

28

 

 

 

ARTICLE XIII

 

 

 

FURTHER ASSURANCES

 

 

 

SECTION 13.1

Recording Documentation To Assure Security

29

SECTION 13.2

Further Acts

29

SECTION 13.3

Additional Security

29

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE XIV

 

 

 

MISCELLANEOUS

 

 

 

SECTION 14.1

Covenants To Run with the Land

30

SECTION 14.2

No Merger

30

SECTION 14.3

Concerning Mortgagee

30

SECTION 14.4

Mortgagee May Perform; Mortgagee Appointed Attorney-in-Fact

31

SECTION 14.5

Expenses

31

SECTION 14.6

Indemnity

31

SECTION 14.7

Continuing Security Interest; Assignment

32

SECTION 14.8

Termination; Release

32

SECTION 14.9

Modification in Writing

32

SECTION 14.10

Notices

33

SECTION 14.11

GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

33

SECTION 14.12

Severability of Provisions

33

SECTION 14.13

Limitation on Interest Payable

33

SECTION 14.14

Business Days

34

SECTION 14.15

Relationship

34

SECTION 14.16

Waiver of Stay

34

SECTION 14.17

No Credit for Payment of Taxes or Impositions

34

SECTION 14.18

No Claims Against the Mortgagee

35

SECTION 14.19

Obligations Absolute

35

SECTION 14.20

Last Dollars Secured

35

 

 

 

SIGNATURE

 

 

 

ACKNOWLEDGMENTS

 

 

 

SCHEDULE A

Legal Description

 

SCHEDULE B

Prior Liens

 

SCHEDULE C

Leases

 

 

 

 

EXHIBIT 1

Form of Subordination, Non-Disturbance and Attornment Agreement

 

 

iv

--------------------------------------------------------------------------------


 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(as amended, amended and restated, supplemented, or otherwise modified from time
to time, the “Mortgage”), dated as of [                               
         ], 2003, made by [                                         ], a
[jurisdiction and type of entity] having an office at [                         
                ], as mortgagor, assignor and debtor (in such capacities and
together with any successors in such capacities, the “Mortgagor”), in favor of
The Bank of New York, a [jurisdiction and type of entity] having an office at
[                                                ], in its capacity as
Collateral Agent and Trustee pursuant to the Indenture (as hereinafter defined),
as mortgagee, assignee and secured party (in such capacities and together with
any successors in such capacities, the “Mortgagee”).

 

R E C I T A L S :

 

A.  [GRANITE BROADCASTING CORPORATION (THE “ISSUER”), CERTAIN OF ITS
SUBSIDIARIES (AS HEREINAFTER DEFINED), THE MORTGAGOR AND THE MORTGAGEE HAVE, IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS MORTGAGE, ENTERED INTO THAT
CERTAIN INDENTURE, DATED AS OF THE DATE HEREOF (AS AMENDED, AMENDED AND
RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INDENTURE”), PURSUANT TO WHICH THE ISSUER HAS ISSUED ITS [       ]% SENIOR
SECURED NOTES DUE [       , 2010] (THE “SERIES A NOTES”) IN THE AGGREGATE
PRINCIPAL AMOUNT OF $300,000,000.  IT IS CONTEMPLATED THAT THE ISSUER MAY, AFTER
THE DATE HEREOF, ISSUE ADDITIONAL NOTES (AS DEFINED IN THE INDENTURE) AND SERIES
B NOTES (AS DEFINED IN THE INDENTURE); THE SERIES A NOTES, TOGETHER WITH THE
ADDITIONAL NOTES AND THE SERIES B NOTES, THE “NOTES”), IN EACH CASE, PURSUANT TO
THE PROVISIONS OF THE INDENTURE.]

 

[B.  THE ISSUER OWNS, DIRECTLY OR THROUGH ITS SUBSIDIARIES, ALL OF THE ISSUED
AND OUTSTANDING SHARES OF THE MORTGAGOR.]

 

[C.  THE MORTGAGOR HAS, PURSUANT TO THE INDENTURE, AMONG OTHER THINGS,
UNCONDITIONALLY GUARANTEED (THE “GUARANTEE”) THE OBLIGATIONS OF THE ISSUER UNDER
THE INDENTURE AND THE NOTES.]

 

[D.  THE MORTGAGOR WILL RECEIVE SUBSTANTIAL BENEFITS FROM THE EXECUTION AND
DELIVERY OF, AND THE PERFORMANCE OF THE OBLIGATIONS UNDER, THE INDENTURE AND THE
NOTES, AND IS THEREFORE WILLING TO ENTER INTO THIS MORTGAGE.]

 

E.  THE MORTGAGOR IS OR WILL BE THE LEGAL OWNER OF THE MORTGAGED PROPERTY (AS
HEREINAFTER DEFINED).

 

F.  THIS MORTGAGE IS GIVEN BY THE MORTGAGOR IN FAVOR OF THE MORTGAGEE FOR ITS
BENEFIT AND THE BENEFIT OF THE HOLDERS OF THE NOTES (COLLECTIVELY, THE “SECURED
PARTIES”) TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE SECURED
OBLIGATIONS (AS HEREINAFTER DEFINED).

 

--------------------------------------------------------------------------------


 

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:

 


ARTICLE I


 


DEFINITIONS AND INTERPRETATION

 


SECTION 1.1  DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE INDENTURE.  THE
FOLLOWING TERMS USED IN THIS MORTGAGE SHALL HAVE THE FOLLOWING MEANINGS:


 

“ACM” shall have the meaning assigned to such term in Section 4.7(ii) hereof.

 

“Affiliate” shall have the meaning assigned to such term in the Indenture.

 

“Alteration” shall mean any and all alterations, installations, improvements,
additions, modifications or changes of a structural nature of or to the
Premises.

 

“Business Day” shall have the meaning assigned to such term in the Indenture.

 

“Casualty” shall have the meaning assigned to such term in the Indenture.

 

“Charges” shall mean any and all real estate, property and other taxes,
assessments and special assessments, levies, fees, all water and sewer rents and
charges and all other governmental charges or Liens imposed upon or assessed
against, and all claims (including, without limitation, landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other claims arising by operation of law) against, all
or any portion of the Mortgaged Property.

 

“Collateral Account” shall have the meaning assigned to such term in the
Indenture.

 

“Condemnation” shall have the meaning assigned to such term in the Indenture.

 

“Contested Liens” shall mean, collectively, any Liens incurred in respect of any
Charges to the extent that the amounts owing in respect thereof are not yet
delinquent or are being contested and otherwise comply with the provisions of
Section 9.1 hereof.

 

“Contracts” shall mean, collectively, any and all right, title and interest of
the Mortgagor in and to any and all contracts and other general intangibles
relating to the Mortgaged Property (including, without limitation, all
reciprocal easements and/or operating agreements, covenants, conditions and
restrictions and similar agreements affecting all or any portion of the
Mortgaged Property) and all reserves, deferred payments, deposits, refunds and
claims of every kind, nature or character relating thereto.

 

2

--------------------------------------------------------------------------------


 

“Default Rate” shall mean the rate per annum equal to the highest rate then
payable under the Indenture.

 

“Environmental Law” shall have the meaning assigned to such term in the
Indenture.

 

“Event of Default” shall have the meaning assigned to such term in the
Indenture.

 

“Fixture” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Land or any other
Improvement or used in connection with the use and enjoyment of the Land or any
other Improvement or the maintenance or preservation thereof, which by the
nature of their location thereon or attachment thereto are fixtures under the
UCC or any other applicable law including, without limitation, all utility
systems, fire sprinkler and security systems, drainage facilities, lighting
facilities, all water, sanitary and storm sewer, drainage, electricity, steam,
gas, telephone and other utility equipment and facilities, pipes, fittings and
other items of every kind and description now or hereafter attached to or
located on the Land which by the nature of their location thereon or attachment
thereto are real property under applicable law, HVAC equipment, boilers,
electronic data processing, telecommunications or computer equipment,
refrigeration, electronic monitoring, water or lighting systems, power,
sanitation, waste removal, elevators, maintenance or other systems or equipment
and all additions thereto and betterments, renewals, substitutions and
replacements thereof.

 

“GAAP” shall have the meaning assigned to such term in the Indenture.

 

“Governmental Authority” shall mean any federal, state, local, foreign or other
governmental, quasi-governmental or administrative (including self-regulatory)
body, instrumentality, department, agency, authority, board, bureau, commission,
office of any nature whatsoever or other subdivision thereof, or any court,
tribunal, administrative hearing body, arbitration panel or other similar
dispute-resolving body, whether now or hereafter in existence, or any officer or
official thereof, having jurisdiction over the Mortgagor or the Mortgaged
Property or any portion thereof.

 

[“Guarantee” shall have the meaning assigned to such term in Recital [C]
hereof.]

 

[“Guarantor” shall have the meaning assigned to such term in the Indenture.]

 

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

 

“Holders” shall have the meaning assigned to such term in the Indenture.

 

“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all Alterations now or hereafter located,
attached or erected on the Land including, without limitation, (i) all Fixtures,
(ii) all attachments, railroad tracks, foundations, sidewalks, drives, roads,
curbs, streets, ways, alleys, passages, passageways, sewer rights, parking
areas, driveways,

 

3

--------------------------------------------------------------------------------


 

fences and walls and (iii) all materials now or hereafter located on the Land
intended for the construction, reconstruction, repair, replacement, alteration,
addition or improvement of or to such buildings, Fixtures, structures and
improvements, all of which materials shall be deemed to be part of the
Improvements immediately upon delivery thereof on the Land and to be part of the
Improvements immediately upon their incorporation therein.

 

“Indebtedness” shall have the meaning assigned to such term in the Indenture.

 

“Indemnified Liabilities” shall have the meaning assigned to such term in
Section 14.6(i) hereof.

 

“Indemnitees” shall have the meaning assigned to such term in Section 14.6(i)
hereof.

 

“Indenture” shall have the meaning assigned to such term in Recital A hereof.

 

“Insurance Certificate” shall mean a certificate evidencing the Insurance
Requirements in form and substance reasonably satisfactory to the Mortgagee.

 

“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Mortgagor with respect to the Mortgaged Property pursuant to
Article VIII hereof and all renewals and extensions thereof.

 

“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon the Mortgagor and applicable to the Mortgaged Property or any use or
condition thereof.

 

“Issuer” shall have the meaning assigned to such term in Recital A hereof.

 

“Land” shall mean those certain tracts or parcels of land described in
Schedule A annexed to this Mortgage, together with all of the Mortgagor’s
reversionary rights therein and all of the Mortgagor’s rights in and to any and
all easements, rights-of-way, strips and gores of land, waters, water courses,
water rights, mineral, gas and oil rights and all power, air, light and other
rights, estates, titles, interests, privileges, liberties, servitudes, licenses,
tenements, hereditaments and appurtenances whatsoever, in any way belonging,
relating or appertaining thereto, or any part thereof, or which hereafter shall
in any way belong, relate or be appurtenant thereto.

 

“Landlord” shall mean any landlord, lessor, franchisor, licensor or grantor, as
applicable.

 

“Leases” shall mean, collectively, any and all interests of the Mortgagor, as
Landlord, in all leases and subleases of space, tenancies, franchise agreements,
licenses, occupancy, rental, access or concession agreements and any other
agreements pursuant to which any Person is granted a possessory interest in or
right to use or occupy all or any portion of the Mortgaged Property, in each
case whether now existing or hereafter entered into, whether or not of record,
relating in any manner to the Premises or the use or occupancy thereof and any
and all amendments, modifications, supplements, replacements, extensions,
renewals and/or guarantees, if any thereof, whether now in effect or hereafter
coming into effect.

 

4

--------------------------------------------------------------------------------


 

“Liability Insurance” shall mean, collectively, the insurance policies and
coverages described in clauses (ii) and, to the extent applicable, (vi) and
(vii) of Section 8.1 hereof.

 

“Lien” shall have the meaning assigned to such term in the Indenture.

 

“Mortgage” shall have the meaning assigned to such term in the Preamble hereof.

 

“Mortgaged Property” shall have the meaning assigned to such term in Section 2.1
hereof.

 

“Mortgagee” shall have the meaning assigned to such term in the Preamble hereof.

 

“Mortgagor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Mortgagor’s Interest” shall have the meaning assigned to such term in Section
2.2 hereof.

 

“Net Loss Proceeds” shall have the meaning assigned to such term in the
Indenture.

 

“Notes” shall have the meaning assigned to such term in Recital A hereof.

 

“Officers’ Certificate” shall have the meaning assigned to such term in the
Indenture.

 

“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any Person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation, but excluding all FCC permits and/or licenses.

 

“Permitted Collateral Liens” shall have the meaning assigned to such term in the
Indenture.

 

“Permitted Liens” shall have the meaning assigned to such term in the Indenture.

 

“Permitted Real Property Liens” shall have the meaning assigned to such term in
Section 4.6 hereof.

 

“Person” shall have the meaning assigned to such term in the Indenture.

 

“Premises” shall mean, collectively, the Land and the Improvements.

 

“Prior Liens” shall mean, collectively, the Liens identified in Schedule B
annexed to this Mortgage.

 

5

--------------------------------------------------------------------------------


 

“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include, without limitation, all (i) proceeds of the
conversion, voluntary or involuntary, of any of the Mortgaged Property or any
portion thereof into cash or liquidated claims, (ii) proceeds of any insurance
(except payments made to a Person which is not a party to this Mortgage),
indemnity, warranty, guaranty or claim payable to the Mortgagee or to the
Mortgagor from time to time with respect to any of the Mortgaged Property
including, without limitation, all Net Loss Proceeds resulting from a Casualty,
(iii) payments (in any form whatsoever) made or due and payable to the Mortgagor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any portion of the Mortgaged
Property by any Governmental Authority (or any Person acting on behalf of a
Governmental Authority) including, without limitation, all Net Loss Proceeds
resulting from a Condemnation or any settlement in lieu thereof, (iv) products
of the Mortgaged Property and (v) other amounts from time to time paid or
payable under or in connection with any of the Mortgaged Property including,
without limitation, refunds of real estate taxes and assessments, including
interest thereon.

 

“Property Insurance” shall mean, collectively, the insurance policies and
coverages described in clauses (i), (iii), (iv), (v) and, to the extent
applicable, (vii) of Section 8.1 hereof.

 

“Property Material Adverse Effect” shall mean, as of any date of determination
and whether individually or in the aggregate, (a) any event, circumstance,
occurrence or condition which has caused or resulted in (or would reasonably be
expected to cause or result in) a material adverse effect on the business or
operations of the Mortgagor as presently conducted at the Mortgaged Property;
(b) any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on the value or utility of the Mortgaged Property; or (c) any
event, circumstance, occurrence or condition which has caused or resulted in (or
would reasonably be expected to cause or result in) a material adverse effect on
the legality, priority or enforceability of the Lien created by this Mortgage or
the rights and remedies of the Mortgagee hereunder.

 

“Prudent Operator” shall mean the standard of care taken by a prudent operator
of property similar in use and configuration to the Premises and located in the
locality where the Premises are located..

 

“Records” shall mean, collectively, any and all right, title and interest of the
Mortgagor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating manuals, warranties, guarantees, appraisals,
studies and data relating to the Mortgaged Property or the construction of any
Alteration or the maintenance of any Permit.

 

“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, issues, cash, guaranties, letters of credit, bonds, sureties or
securities deposited under any Lease to secure performance of the Tenant’s
obligations thereunder, revenues, earnings, profits and income, advance rental
payments, payments incident to assignment, sublease or surrender of a Lease,
claims for forfeited deposits and claims for damages, now due or hereafter to
become due, with respect to any Lease, any indemnification against, or
reimbursement for, sums paid and costs and expenses incurred by the Mortgagor
under any Lease or otherwise, and any award in the event of the bankruptcy of
any Tenant under or guarantor of a Lease.

 

6

--------------------------------------------------------------------------------


 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including, without limitation, any and all orders,
decrees, determinations, laws, treaties, ordinances, rules, regulations or
similar statutes or case law.

 

“Secured Obligations” shall mean [all obligations (whether or not constituting
future advances, obligatory or otherwise) of the Issuer and any and all of the
Guarantors from time to time arising under or in respect of this Mortgage, the
Indenture, the Notes and the other Security Documents (including, without
limitation, the obligations to pay principal, interest and all other charges,
fees, expenses, commissions, reimbursements, premiums, indemnities and other
payments related to or in respect of the obligations contained in this Mortgage,
the Indenture, the Notes and the other Security Documents), in each case whether
(i) such obligations are direct or indirect, secured or unsecured, joint or
several, absolute or contingent, due or to become due whether at stated
maturity, by acceleration or otherwise, (ii) arising in the regular course of
business or otherwise, (iii) for payment or performance and/or (iv) now existing
or hereafter arising (including, without limitation, interest and other
obligations arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization or similar proceeding with respect to the Issuer, any
Guarantor or any other Person, or which would have arisen or accrued but for the
commencement of such proceeding, even if such obligation or the claim therefor
is not enforceable or allowable in such proceeding).]

 

“Secured Parties” shall have the meaning assigned to such term in Recital [F]
hereof.

 

“Security Documents” shall have the meaning assigned to such term in the
Indenture.

 

“Series A Notes” shall have the meaning assigned to such term in Recital A
hereof.

 

“Subordination Agreement” shall mean a subordination, nondisturbance and
attornment agreement substantially in the form of Exhibit 1 annexed to this
Mortgage.

 

“Subsidiaries” shall have the meaning assigned to such term in the Indenture.

 

“Tax Escrow Fund” shall have the meaning assigned to such term in Section 7.2
hereof.

 

“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the jurisdiction in which the Premises are located; provided, however, that if
by reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interest in any item or portion of
the Mortgaged Property is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the jurisdiction in which the Premises are located,
“UCC” shall also mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.

 


SECTION 1.2  INTERPRETATION.  IN THIS MORTGAGE, UNLESS OTHERWISE SPECIFIED, (I)
SINGULAR WORDS INCLUDE THE PLURAL AND PLURAL WORDS INCLUDE THE SINGULAR, (II)
WORDS IMPORTING ANY GENDER INCLUDE THE OTHER GENDER, (III) REFERENCES TO ANY
PERSON INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS AND IN THE CASE OF AN
INDIVIDUAL, THE WORD “SUCCESSORS” INCLUDES SUCH PERSON’S HEIRS, DEVISEES,
LEGATEES, EXECUTORS, ADMINISTRATORS

 

7

--------------------------------------------------------------------------------


 


AND PERSONAL REPRESENTATIVES, (IV) REFERENCES TO ANY STATUTE OR OTHER LAW
INCLUDE ALL APPLICABLE RULES, REGULATIONS AND ORDERS ADOPTED OR MADE THEREUNDER
AND ALL STATUTES OR OTHER LAWS AMENDING, CONSOLIDATING OR REPLACING THE STATUTE
OR LAW REFERRED TO, (V) THE WORDS “CONSENT,” “APPROVE” AND “AGREE,” AND
DERIVATIONS THEREOF OR WORDS OF SIMILAR IMPORT, MEAN THE PRIOR WRITTEN CONSENT,
APPROVAL OR AGREEMENT OF THE PERSON IN QUESTION NOT TO BE UNREASONABLY WITHHELD,
(VI) THE WORDS “INCLUDE” AND “INCLUDING,” AND WORDS OF SIMILAR IMPORT, SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION,” (VII) THE WORDS
“HERETO,” “HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT, REFER
TO THIS MORTGAGE IN ITS ENTIRETY, (VIII) REFERENCES TO ARTICLES, SECTIONS,
SCHEDULES, EXHIBITS, SUBSECTIONS, PARAGRAPHS AND CLAUSES ARE TO THE ARTICLES,
SECTIONS, SCHEDULES, EXHIBITS, SUBSECTIONS, PARAGRAPHS AND CLAUSES HEREOF, (IX)
THE SCHEDULES AND EXHIBITS TO THIS MORTGAGE, IN EACH CASE AS AMENDED, AMENDED
AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE
WITH THE PROVISIONS HEREOF, ARE INCORPORATED HEREIN BY REFERENCE, (X) THE TITLES
AND HEADINGS OF ARTICLES, SECTIONS, SCHEDULES, EXHIBITS, SUBSECTIONS, PARAGRAPHS
AND CLAUSES ARE INSERTED AS A MATTER OF CONVENIENCE ONLY AND SHALL NOT AFFECT
THE CONSTRUCTIONS OF ANY PROVISIONS HEREOF AND (XI) ALL OBLIGATIONS OF THE
MORTGAGOR HEREUNDER SHALL BE SATISFIED BY THE MORTGAGOR AT THE MORTGAGOR’S SOLE
COST AND EXPENSE..


 


SECTION 1.3  RESOLUTION OF DRAFTING AMBIGUITIES.  THE MORTGAGOR ACKNOWLEDGES AND
AGREES THAT IT WAS REPRESENTED BY COUNSEL IN CONNECTION WITH THE EXECUTION AND
DELIVERY HEREOF, THAT IT AND ITS COUNSEL REVIEWED AND PARTICIPATED IN THE
PREPARATION AND NEGOTIATION HEREOF AND THAT ANY RULE OF CONSTRUCTION TO THE
EFFECT THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY (I.E.,
MORTGAGEE) SHALL NOT BE EMPLOYED IN THE INTERPRETATION HEREOF.


 


ARTICLE II


 


GRANTS AND SECURED OBLIGATIONS


 


SECTION 2.1  GRANT OF MORTGAGED PROPERTY.  THE MORTGAGOR HEREBY GRANTS,
MORTGAGES, BARGAINS, SELLS, ASSIGNS AND CONVEYS TO THE MORTGAGEE (FOR ITS
BENEFIT AND FOR THE BENEFIT OF THE OTHER SECURED PARTIES), AND HEREBY GRANTS TO
THE MORTGAGEE (FOR ITS BENEFIT AND FOR THE BENEFIT OF THE OTHER SECURED
PARTIES), A SECURITY INTEREST IN AND UPON ALL OF THE MORTGAGOR’S ESTATE, RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE FOLLOWING PROPERTY, WHETHER NOW OWNED OR
HELD OR HEREAFTER ACQUIRED FROM TIME TO TIME (COLLECTIVELY, THE “MORTGAGED
PROPERTY”):


 

(I)      LAND;

 

(II)     IMPROVEMENTS;

 

(III)    LEASES;

 

(IV)    RENTS;

 

(V)     PERMITS;

 

(VI)    CONTRACTS;

 

(VII)   RECORDS; AND

 

8

--------------------------------------------------------------------------------


 

(VIII)  PROCEEDS;

 

TO HAVE AND TO HOLD the Mortgaged Property, together with all estate, right,
title and interest of the Mortgagor and anyone claiming by, through or under the
Mortgagor in and to the Mortgaged Property and all rights and appurtenances
relating thereto, unto the Mortgagee, its successors and assigns, for the
purpose of securing the payment and performance in full of all the Secured
Obligations.

 

SECTION 2.2  Assignment of Leases and Rents.  During the term hereof, the
Mortgagor absolutely, presently, unconditionally and irrevocably pledges,
grants, sells, conveys, delivers, hypothecates, assigns, transfers and sets over
to the Mortgagee (for its benefit and for the benefit of the other Secured
Parties), and grants to the Mortgagee (for its benefit and for the benefit of
the other Secured Parties), subject to the terms of Article VI hereof, all of
the Mortgagor’s estate, right, title, interest, claim and demand, as Landlord,
under any and all of the Leases including, without limitation, the following
(such assigned rights, the “Mortgagor’s Interest”):

 

(I)      THE IMMEDIATE AND CONTINUING RIGHT TO RECEIVE AND COLLECT RENTS PAYABLE
BY THE TENANTS PURSUANT TO THE LEASES;

 

(II)     ALL CLAIMS, RIGHTS, POWERS, PRIVILEGES AND REMEDIES OF THE MORTGAGOR,
WHETHER PROVIDED FOR IN THE LEASES OR ARISING BY STATUTE OR AT LAW OR IN EQUITY
OR OTHERWISE, CONSEQUENT ON ANY FAILURE ON THE PART OF THE TENANTS TO PERFORM OR
COMPLY WITH ANY TERM OF THE LEASES INCLUDING DAMAGES OR OTHER AMOUNTS PAYABLE TO
THE MORTGAGOR AS A RESULT OF SUCH FAILURE;

 

(III)    ALL RIGHTS TO TAKE ALL ACTIONS UPON THE HAPPENING OF A DEFAULT UNDER
THE LEASES AS SHALL BE PERMITTED BY THE LEASES OR BY LAW INCLUDING, WITHOUT
LIMITATION, THE COMMENCEMENT, CONDUCT AND CONSUMMATION OF PROCEEDING AT LAW OR
IN EQUITY; AND

 

(IV)    THE FULL POWER AND AUTHORITY, IN THE NAME OF THE MORTGAGOR OR OTHERWISE,
TO ENFORCE, COLLECT, RECEIVE AND RECEIPT FOR ANY AND ALL OF THE FOREGOING AND TO
TAKE ALL OTHER ACTIONS WHATSOEVER WHICH THE MORTGAGOR, AS LANDLORD, IS OR MAY BE
ENTITLED TO TAKE UNDER THE LEASES.

 


SECTION 2.3  SECURED OBLIGATIONS.  THIS MORTGAGE SECURES, AND THE MORTGAGED
PROPERTY IS COLLATERAL SECURITY FOR, THE PAYMENT AND PERFORMANCE IN FULL WHEN
DUE OF THE SECURED OBLIGATIONS.


 

SECTION 2.4  Future Advances.  This Mortgage shall secure future advances.  The
maximum aggregate amount of all advances of principal under the Indenture (which
advances are obligatory to the extent the conditions set forth in the Indenture
relating thereto are satisfied) that may be outstanding hereunder at any time is
$[300,000,000], plus interest thereon, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the Lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with all other sums secured
hereby, plus the principal amount of any Additional Notes, plus interest thereon
and any collection costs.

 


SECTION 2.5  NO RELEASE.  NOTHING SET FORTH IN THIS MORTGAGE SHALL RELIEVE THE
MORTGAGOR FROM THE PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON
THE MORTGAGOR’S PART TO BE PERFORMED OR OBSERVED UNDER OR IN RESPECT OF ANY OF
THE MORTGAGED PROPERTY OR FROM ANY LIABILITY TO ANY

 

9

--------------------------------------------------------------------------------


 


PERSON UNDER OR IN RESPECT OF ANY OF THE MORTGAGED PROPERTY OR SHALL IMPOSE ANY
OBLIGATION ON THE MORTGAGEE OR ANY OTHER SECURED PARTY TO PERFORM OR OBSERVE ANY
SUCH TERM, COVENANT, CONDITION OR AGREEMENT ON THE MORTGAGOR’S PART TO BE SO
PERFORMED OR OBSERVED OR SHALL IMPOSE ANY LIABILITY ON THE MORTGAGEE OR ANY
OTHER SECURED PARTY FOR ANY ACT OR OMISSION ON THE PART OF THE MORTGAGOR
RELATING THERETO OR FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY ON THE PART
OF THE MORTGAGOR CONTAINED IN THIS MORTGAGE, THE INDENTURE, THE NOTES OR THE
SECURITY DOCUMENTS, OR UNDER OR IN RESPECT OF THE MORTGAGED PROPERTY OR MADE IN
CONNECTION HEREWITH OR THEREWITH.  THE OBLIGATIONS OF THE MORTGAGOR CONTAINED IN
THIS SECTION 2.5 SHALL SURVIVE THE TERMINATION HEREOF AND THE DISCHARGE OF THE
MORTGAGOR’S OTHER OBLIGATIONS UNDER THIS MORTGAGE AND THE INDENTURE, THE NOTES
AND THE SECURITY DOCUMENTS.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF MORTGAGOR


 


SECTION 3.1  AUTHORITY AND VALIDITY.


 


THE MORTGAGOR REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF:


 

(I)      IT IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND, IF APPLICABLE, IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION;

 

(II)     IT IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN
THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED;

 

(III)    IT HAS FULL CORPORATE OR OTHER ORGANIZATIONAL POWER AND LAWFUL
AUTHORITY TO EXECUTE AND DELIVER THIS MORTGAGE AND TO MORTGAGE AND GRANT A LIEN
ON AND SECURITY INTEREST IN THE MORTGAGED PROPERTY AND OTHERWISE ASSIGN THE
MORTGAGOR’S INTEREST AND OTHERWISE PERFORM ITS OBLIGATIONS AS CONTEMPLATED
HEREIN, AND ALL CORPORATE AND GOVERNMENTAL ACTIONS, CONSENTS, AUTHORIZATIONS AND
APPROVALS NECESSARY OR REQUIRED THEREFOR HAVE BEEN DULY AND EFFECTIVELY TAKEN OR
OBTAINED; AND

 

(IV)    THIS MORTGAGE IS A LEGAL, VALID AND BINDING OBLIGATION OF THE MORTGAGOR,
ENFORCEABLE AGAINST THE MORTGAGOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE
PRINCIPLES RELATING TO ENFORCEABILITY.

 


SECTION 3.2  WARRANTY OF TITLE.  THE MORTGAGOR REPRESENTS AND WARRANTS THAT AS
OF THE DATE HEREOF:


 

(I)      IT HAS GOOD AND MARKETABLE FEE SIMPLE TITLE TO THE PREMISES AND THE
LANDLORD’S INTEREST AND ESTATE UNDER OR IN RESPECT OF THE LEASES AND GOOD TITLE
TO THE INTEREST IT PURPORTS TO OWN OR HOLD IN AND TO EACH OF THE PERMITS, THE
CONTRACTS AND THE RECORDS, IN EACH CASE SUBJECT TO NO LIENS, EXCEPT FOR PRIOR
LIENS;

 

(II)     IT HAS GOOD TITLE TO THE INTEREST IT PURPORTS TO OWN OR HOLD IN AND TO
ALL RIGHTS AND APPURTENANCES TO OR THAT CONSTITUTE A PORTION OF THE MORTGAGED
PROPERTY, EXCEPT FOR PRIOR LIENS;

 

10

--------------------------------------------------------------------------------


 

(III)    IT IS IN COMPLIANCE WITH EACH TERM, CONDITION AND PROVISION OF ANY
OBLIGATION OF THE MORTGAGOR WHICH IS SECURED BY THE MORTGAGED PROPERTY OR THE
NONCOMPLIANCE WITH WHICH MAY RESULT IN THE IMPOSITION OF A LIEN ON THE MORTGAGED
PROPERTY; AND

 

(IV)    THIS MORTGAGE CREATES AND CONSTITUTES A VALID AND ENFORCEABLE FIRST
PRIORITY LIEN ON THE MORTGAGED PROPERTY SUBJECT TO PRIOR LIENS, AND, TO THE
EXTENT ANY OF THE MORTGAGED PROPERTY SHALL CONSIST OF FIXTURES, A FIRST PRIORITY
SECURITY INTEREST IN THE FIXTURES, WHICH FIRST PRIORITY LIEN AND FIRST PRIORITY
SECURITY INTEREST ARE SUBJECT ONLY TO PRIOR LIENS.

 


SECTION 3.3  CONDITION OF MORTGAGED PROPERTY.  THE MORTGAGOR REPRESENTS AND
WARRANTS THAT:


 

(I)      THERE HAS BEEN ISSUED AND THERE REMAINS IN FULL FORCE AND EFFECT
SUBJECT TO NO REVOCATION, SUSPENSION, FORFEITURE OR MODIFICATION, EACH AND EVERY
MATERIAL PERMIT NECESSARY FOR THE PRESENT AND CONTEMPLATED USE, OPERATION AND
OCCUPANCY OF THE PREMISES BY THE MORTGAGOR AND ITS TENANTS AND THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES AND ALL REQUIRED ZONING, BUILDING CODE, LAND USE,
ENVIRONMENTAL AND OTHER SIMILAR PERMITS;

 

(II)     TO THE BEST OF ITS KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, THE
PREMISES AND THE PRESENT AND CONTEMPLATED USE AND OCCUPANCY THEREOF COMPLY WITH
ALL APPLICABLE ZONING ORDINANCES, BUILDING CODES, LAND USE LAWS, SET BACK OR
OTHER DEVELOPMENT AND/OR USE REQUIREMENTS OF GOVERNMENTAL AUTHORITIES;

 

(III)    THE PREMISES ARE SERVED BY ALL UTILITIES (INCLUDING, WITHOUT
LIMITATION, PUBLIC WATER AND SEWER SYSTEMS) NECESSARY FOR THE PRESENT AND
CONTEMPLATED USE THEREOF, AND ALL UTILITY SERVICES ARE PROVIDED BY PUBLIC
UTILITIES AND THE PREMISES HAVE ACCEPTED OR ARE EQUIPPED TO ACCEPT SUCH UTILITY
SERVICES AND THE MORTGAGOR HAS NOT RECEIVED NOTICE OF TERMINATION OF SUCH
UTILITY SERVICE;

 

(IV)    TO THE BEST OF ITS KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, ALL
PUBLIC ROADS AND STREETS NECESSARY FOR SERVICE OF AND ACCESS TO THE PREMISES FOR
THE PRESENT AND CONTEMPLATED USE THEREOF HAVE BEEN COMPLETED AND HAVE BEEN
DEDICATED AND ACCEPTED AS SUCH BY THE APPROPRIATE GOVERNMENTAL AUTHORITIES;

 

(V)     THE MORTGAGOR HAS ACCESS TO THE PREMISES (I) FROM PUBLIC ROADS AND, TO
THE EXTENT APPLICABLE, PUBLIC OR PRIVATE RAIL OR WATERWAY, OR (II) BY VIRTUE OF
PRIVATE AGREEMENTS FOR ACCESS DESCRIBED IN SCHEDULE A AND INSURED IN THE TITLE
INSURANCE POLICY INSURING THIS MORTGAGE, SUFFICIENT TO ALLOW THE MORTGAGOR AND
ITS TENANTS AND INVITEES TO CONDUCT THEIR RESPECTIVE BUSINESSES AT THE PREMISES
IN ACCORDANCE WITH SOUND COMMERCIAL PRACTICES AND THE MORTGAGOR HAS NOT RECEIVED
NOTICE OF TERMINATION OF SUCH ACCESS;

 

(VI)    THE MORTGAGOR HAS NOT RECEIVED NOTICE OF ANY CONDEMNATION OR THE
COMMENCEMENT OR PENDENCY OF ANY ACTION OR PROCEEDING THEREFOR;

 

(VII)   THERE HAS NOT OCCURRED ANY CASUALTY OF THE PREMISES OR ANY PORTION
THEREOF AS A RESULT OF ANY FIRE OR OTHER CASUALTY THAT, AS OF THE DATE HEREOF,
HAS NOT BEEN REPAIRED IN ALL MATERIAL RESPECTS;

 

11

--------------------------------------------------------------------------------


 

(VIII)  THERE ARE NO DISPUTES REGARDING BOUNDARY LINES, LOCATION, ENCROACHMENTS
OR POSSESSION OF ANY PORTIONS OF THE MORTGAGED PROPERTY AND, TO THE BEST OF ITS
KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, NO STATE OF FACTS EXISTS WHICH
COULD GIVE RISE TO ANY SUCH CLAIM;

 

(IX)     TO THE BEST OF ITS KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, ALL
LIQUID AND SOLID WASTE DISPOSAL, SEPTIC AND SEWER SYSTEMS LOCATED ON THE
PREMISES ARE IN A GOOD AND SAFE CONDITION AND REPAIR AND IN COMPLIANCE WITH ALL
REQUIREMENTS OF LAW;

 

(X)      TO THE BEST OF ITS KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, NO
PORTION OF THE PREMISES IS LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY OR ANY SUCCESSOR THERETO AS AN AREA HAVING SPECIAL
FLOOD HAZARDS PURSUANT TO THE FLOOD INSURANCE ACTS OR, IF ANY PORTION OF THE
PREMISES IS LOCATED WITHIN SUCH AREA, THE MORTGAGOR HAS OBTAINED THE INSURANCE
PRESCRIBED IN ARTICLE VIII HEREOF; AND

 

(XI)     THERE ARE NO OPTIONS OR RIGHTS OF FIRST REFUSAL TO PURCHASE OR ACQUIRE
ALL OR ANY PORTION OF THE MORTGAGED PROPERTY.

 


SECTION 3.4  LEASES.  THE MORTGAGOR REPRESENTS AND WARRANTS THAT THERE ARE NO
LEASES AFFECTING THE PREMISES AS OF THE DATE HEREOF.


 


SECTION 3.5  INSURANCE.  THE MORTGAGOR REPRESENTS AND WARRANTS THAT (I) THE
PREMISES AND THE USE, OCCUPANCY AND OPERATION THEREOF COMPLY WITH ALL INSURANCE
REQUIREMENTS AND THERE EXISTS NO DEFAULT UNDER ANY INSURANCE REQUIREMENT, (II)
ALL PREMIUMS DUE AND PAYABLE WITH RESPECT TO THE INSURANCE POLICIES HAVE BEEN
PAID, (III) ALL INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT AND THE
MORTGAGOR HAS NOT RECEIVED NOTICE OF VIOLATION OR CANCELLATION THEREOF AND
(IV) ALL INSURANCE POLICIES OR INSURANCE CERTIFICATES HAVE BEEN DELIVERED TO THE
MORTGAGEE IN FORM SATISFACTORY TO THE MORTGAGEE.


 

SECTION 3.6  Charges.  The Mortgagor represents and warrants that all Charges
imposed upon or assessed against the Mortgaged Property have been paid and
discharged except to the extent such Charges constitute a Lien not yet due and
payable or to the extent such Charges are being contested in accordance with
Section 9.1 hereof.

 

SECTION 3.7  Environmental.  The Mortgagor represents and warrants that:

 

(I)      IT HAS OBTAINED ALL MATERIAL PERMITS WHICH ARE NECESSARY WITH RESPECT
TO THE OWNERSHIP AND OPERATION OF ITS BUSINESS AND THE MORTGAGED PROPERTY UNDER
ANY AND ALL APPLICABLE ENVIRONMENTAL LAWS AND IS IN COMPLIANCE WITH ALL TERMS
AND CONDITIONS THEREOF;

 

(II)     IT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY AND ALL
APPLICABLE ENVIRONMENTAL LAWS INCLUDING, WITHOUT LIMITATION, ALL OTHER
LIMITATIONS, RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS,
OBLIGATIONS, SCHEDULES AND TIMETABLES CONTAINED IN THE ENVIRONMENTAL LAWS;

 

(III)    THERE IS NO CIVIL, CRIMINAL OR ADMINISTRATIVE ACTION, SUIT, DEMAND,
CLAIM, HEARING, NOTICE OF VIOLATION, INVESTIGATION, PROCEEDING, NOTICE OF DEMAND
LETTER PENDING OR THREATENED AGAINST IT OR ANY AFFILIATE UNDER THE ENVIRONMENTAL
LAWS WHICH COULD RESULT IN A FINE, PENALTY OR OTHER COST OR EXPENSE; AND

 

12

--------------------------------------------------------------------------------


 

(IV)    TO THE BEST OF ITS KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, THERE
ARE NO PAST OR PRESENT EVENTS, CONDITIONS, CIRCUMSTANCES, ACTIVITIES, PRACTICES,
INCIDENTS, ACTIONS OR PLANS WHICH MAY INTERFERE WITH OR PREVENT COMPLIANCE WITH
THE ENVIRONMENTAL LAWS, OR WHICH MAY GIVE RISE TO ANY COMMON LAW OR LEGAL
LIABILITY INCLUDING, WITHOUT LIMITATION, LIABILITY UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, OR
ANY OTHER ENVIRONMENTAL LAW OR RELATED COMMON LAW THEORY OR OTHERWISE FORM THE
BASIS OF ANY CLAIM, ACTION, DEMAND, SUIT, PROCEEDING, HEARING OR NOTICE OF
VIOLATION, STUDY OR INVESTIGATION, BASED ON OR RELATED TO THE MANUFACTURE,
PROCESSING, DISTRIBUTION, USE, GENERATION, TREATMENT, STORAGE, DISPOSAL,
TRANSPORT OR HANDLING, OR THE EMISSION, DISCHARGE, RELEASE OR THREATENED RELEASE
INTO THE ENVIRONMENT, OF ANY HAZARDOUS MATERIALS WHICH COULD RESULT IN A FINE,
PENALTY OR OTHER COST OR EXPENSE.

 


SECTION 3.8  NO CONFLICTS, CONSENTS, ETC.  NEITHER THE EXECUTION AND DELIVERY
HEREOF BY THE MORTGAGOR NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN
CONTEMPLATED NOR THE FULFILLMENT OF THE TERMS HEREOF (I) VIOLATES THE TERMS OF
ANY AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, EQUIPMENT LEASE, INSTRUMENT
OR OTHER DOCUMENT TO WHICH THE MORTGAGOR IS A PARTY, OR BY WHICH IT MAY BE BOUND
OR TO WHICH ANY OF ITS PROPERTIES OR ASSETS MAY BE SUBJECT, (II) CONFLICTS WITH
ANY REQUIREMENT OF LAW APPLICABLE TO THE MORTGAGOR OR ITS PROPERTY OR (III)
RESULTS IN OR REQUIRES THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN THE
LIEN CONTEMPLATED HEREBY) UPON OR WITH RESPECT TO ANY OF THE MORTGAGED
PROPERTY.  NO CONSENT OF ANY PARTY (INCLUDING, WITHOUT LIMITATION, EQUITYHOLDERS
OR CREDITORS OF THE MORTGAGOR) AND NO CONSENT, AUTHORIZATION, APPROVAL, LICENSE
OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY
OR REGULATORY BODY OR OTHER PERSON IS REQUIRED FOR (I) THE GRANTING OF A
MORTGAGE LIEN ON AND SECURITY INTEREST IN THE MORTGAGED PROPERTY BY THE
MORTGAGOR GRANTED BY IT PURSUANT TO THIS MORTGAGE OR FOR THE EXECUTION, DELIVERY
OR PERFORMANCE HEREOF BY THE MORTGAGOR EXCEPT FOR THE FILING OF THIS MORTGAGE
AND THE OTHER FILINGS CONTEMPLATED HEREBY OR (II) THE EXERCISE BY THE MORTGAGEE
OF THE REMEDIES IN RESPECT OF THE MORTGAGED PROPERTY PURSUANT TO THIS MORTGAGE.


 

[SECTION 3.9  Benefit to the Mortgagor.  The Mortgagor represents and warrants
that it will receive substantial benefit as a result of the execution, delivery,
and performance of the Indenture, the Notes and the Security Documents.] (a)

 


ARTICLE IV


 


CERTAIN COVENANTS OF MORTGAGOR


 


SECTION 4.1  PRESERVATION OF CORPORATE EXISTENCE.  THE MORTGAGOR SHALL:


 

(I)      PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ITS EXISTENCE AND GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION;

 

--------------------------------------------------------------------------------

(a)           Delete Section 3.9 if the Mortgagor is the Issuer.

 

13

--------------------------------------------------------------------------------


 

(II)     PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ITS QUALIFICATION TO
TRANSACT BUSINESS AND GOOD STANDING IN THE STATE IN WHICH THE MORTGAGED PROPERTY
IS LOCATED; AND

 


(III)          PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ALL CONSENTS,
AUTHORIZATIONS AND APPROVALS NECESSARY OR REQUIRED OF ANY GOVERNMENTAL AUTHORITY
OR ANY OTHER PERSON RELATING TO THE EXECUTION, DELIVERY AND PERFORMANCE HEREOF.


 


SECTION 4.2  TITLE.  THE MORTGAGOR SHALL:


 

(I)      (A) KEEP IN EFFECT ALL RIGHTS AND APPURTENANCES TO OR THAT CONSTITUTE A
PART OF THE MORTGAGED PROPERTY AND (B) PROTECT, PRESERVE AND DEFEND ITS INTEREST
IN THE MORTGAGED PROPERTY AND TITLE THERETO, EXCEPT AGAINST PERMITTED REAL
PROPERTY LIENS (OTHER THAN THE LIEN CREATED BY THIS MORTGAGE);

 

(II)     (A) COMPLY WITH EACH OF THE TERMS, CONDITIONS AND PROVISIONS OF ANY
OBLIGATION OF THE MORTGAGOR WHICH IS SECURED BY THE MORTGAGED PROPERTY OR THE
NONCOMPLIANCE WITH WHICH MAY RESULT IN THE IMPOSITION OF A LIEN ON THE MORTGAGED
PROPERTY, (B) FOREVER WARRANT AND DEFEND TO THE MORTGAGEE THE LIEN AND SECURITY
INTERESTS CREATED AND EVIDENCED HEREBY AND THE VALIDITY AND PRIORITY HEREOF IN
ANY ACTION OR PROCEEDING AGAINST THE CLAIMS OF ANY AND ALL PERSONS WHOMSOEVER
AFFECTING OR PURPORTING TO AFFECT THE MORTGAGED PROPERTY OR ANY OF THE RIGHTS OF
THE MORTGAGEE HEREUNDER, EXCEPT AGAINST PERMITTED REAL PROPERTY LIENS (OTHER
THAN THE LIEN CREATED BY THIS MORTGAGE) AND (C) MAINTAIN A VALID AND ENFORCEABLE
FIRST PRIORITY LIEN, EXCEPT AGAINST PERMITTED REAL PROPERTY LIENS (OTHER THAN
THE LIEN CREATED BY THIS MORTGAGE) ON THE MORTGAGED PROPERTY AND, TO THE EXTENT
ANY OF THE MORTGAGED PROPERTY SHALL CONSIST OF FIXTURES, A FIRST PRIORITY
SECURITY INTEREST IN THE MORTGAGED PROPERTY, WHICH FIRST PRIORITY LIEN AND
SECURITY INTEREST SHALL BE SUBJECT ONLY TO PERMITTED REAL PROPERTY LIENS; AND

 

(III)    IMMEDIATELY UPON OBTAINING KNOWLEDGE OF THE PENDENCY OF ANY PROCEEDINGS
FOR THE EVICTION OF THE MORTGAGOR FROM THE MORTGAGED PROPERTY OR ANY PART
THEREOF BY PARAMOUNT TITLE OR OTHERWISE QUESTIONING THE MORTGAGOR’S RIGHT, TITLE
AND INTEREST IN, TO AND UNDER THE MORTGAGED PROPERTY AS WARRANTED IN THIS
MORTGAGE, OR OF ANY CONDITION THAT COULD GIVE RISE TO ANY SUCH PROCEEDINGS,
NOTIFY THE MORTGAGEE THEREOF.  THE MORTGAGEE MAY PARTICIPATE IN SUCH PROCEEDINGS
AND THE MORTGAGOR WILL DELIVER OR CAUSE TO BE DELIVERED TO THE MORTGAGEE ALL
INSTRUMENTS REQUESTED BY THE MORTGAGEE TO PERMIT SUCH PARTICIPATION.  IN ANY
SUCH PROCEEDINGS, THE MORTGAGEE MAY BE REPRESENTED BY COUNSEL SATISFACTORY TO
THE MORTGAGEE AT THE EXPENSE OF THE MORTGAGOR.  IF, UPON THE RESOLUTION OF SUCH
PROCEEDINGS, THE MORTGAGOR SHALL SUFFER A LOSS OF THE MORTGAGED PROPERTY OR ANY
PART THEREOF OR INTEREST THEREIN AND TITLE INSURANCE PROCEEDS SHALL BE PAYABLE
IN CONNECTION THEREWITH, SUCH PROCEEDS ARE HEREBY ASSIGNED TO AND SHALL BE PAID
TO THE MORTGAGEE FOR DEPOSIT INTO THE COLLATERAL ACCOUNT AND SHALL BE APPLIED IN
THE MANNER APPLICABLE TO NET LOSS PROCEEDS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 4.10 OF THE INDENTURE.

 


SECTION 4.3   MAINTENANCE AND USE OF MORTGAGED PROPERTY; ALTERATIONS.


 

(I)      MAINTENANCE.  THE MORTGAGOR SHALL CAUSE THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 3.3 HEREOF TO CONTINUE TO BE TRUE IN EACH AND
EVERY MATERIAL RESPECT AND SHALL PAY OR CAUSE TO BE PAID WHEN DUE ALL CHARGES,
COSTS AND EXPENSES RELATING THERETO, OTHER THAN SUCH CHARGES BEING CONTESTED IN
ACCORDANCE WITH SECTION 9.1 HEREOF.

 

14

--------------------------------------------------------------------------------


 

(II)     MAINTENANCE OF PREMISES.  THE MORTGAGOR SHALL NOT COMMIT OR SUFFER ANY
WASTE ON THE PREMISES.  THE MORTGAGOR SHALL, AT ALL TIMES, MAINTAIN THE PREMISES
IN GOOD WORKING ORDER, CONDITION AND REPAIR, REASONABLE WEAR AND TEAR EXCEPTED,
AND SHALL AS PROMPTLY AS PRACTICABLE MAKE OR CAUSE TO BE MADE ALL REPAIRS,
STRUCTURAL OR NONSTRUCTURAL, WHICH ARE NECESSARY OR APPROPRIATE IN THE CONDUCT
OF THE MORTGAGOR’S BUSINESS.  THE MORTGAGOR SHALL NOT REMOVE, DEMOLISH OR ALTER
THE DESIGN OR STRUCTURAL CHARACTER OF ANY IMPROVEMENT NOW OR HEREAFTER ERECTED
UPON ALL OR ANY PORTION OF THE PREMISES, OR PERMIT ANY SUCH REMOVAL, DEMOLITION
OR ALTERATION, WITHOUT THE PRIOR WRITTEN CONSENT OF THE MORTGAGEE.

 

(IIIII)  PERMITS.  THE MORTGAGOR SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, IN
FULL FORCE AND EFFECT ALL MATERIAL PERMITS CONTEMPLATED BY AND SUBJECT TO
SECTION 3.3(I) HEREOF.  UNLESS AND TO THE EXTENT CONTESTED BY THE MORTGAGOR IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX HEREOF, THE MORTGAGOR SHALL COMPLY,
IN ALL MATERIAL RESPECTS, WITH ALL REQUIREMENTS SET FORTH IN THE PERMITS AND ALL
REQUIREMENTS OF LAW APPLICABLE TO ALL OR ANY PORTION OF THE MORTGAGED PROPERTY
OR THE CONDITION, USE OR OCCUPANCY OF ALL OR ANY PORTION THEREOF OR ANY RECORDED
DEED OF RESTRICTION, DECLARATION, COVENANT RUNNING WITH THE LAND OR OTHERWISE,
NOW OR HEREAFTER IN FORCE, SUBJECT TO THE PROVISIONS OF SECTION 3.3 HEREOF.

 

(IV)    ZONING.  THE MORTGAGOR SHALL NOT INITIATE, JOIN IN, OR CONSENT TO ANY
CHANGE IN THE ZONING OR ANY OTHER PERMITTED USE CLASSIFICATION OF THE PREMISES
THAT WOULD HAVE A PROPERTY MATERIAL ADVERSE EFFECT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE MORTGAGEE.

 


SECTION 4.4  NOTICES REGARDING CERTAIN DEFAULTS.  THE MORTGAGOR SHALL, PROMPTLY
UPON RECEIPT OF ANY WRITTEN NOTICE REGARDING (I) ANY DEFAULT BY THE MORTGAGOR
RELATING TO THE MORTGAGED PROPERTY OR ANY PORTION THEREOF OR (II) THE FAILURE TO
DISCHARGE ANY OF MORTGAGOR’S OBLIGATIONS WITH RESPECT TO THE MORTGAGED PROPERTY
OR ANY PORTION THEREOF DESCRIBED HEREIN, FURNISH A COPY OF SUCH NOTICE TO THE
MORTGAGEE.


 


SECTION 4.5  ACCESS TO MORTGAGED PROPERTY, BOOKS AND RECORDS; OTHER
INFORMATION.  UPON REQUEST TO THE MORTGAGOR, THE MORTGAGEE, ITS AGENTS,
ACCOUNTANTS AND ATTORNEYS SHALL HAVE FULL AND FREE ACCESS TO VISIT AND INSPECT,
AS APPLICABLE, DURING NORMAL BUSINESS HOURS AND SUCH OTHER REASONABLE TIME AS
MAY BE REQUESTED BY THE MORTGAGEE TO ALL OF THE MORTGAGED PROPERTY INCLUDING,
WITHOUT LIMITATION, ALL OF THE BOOKS, CORRESPONDENCE AND RECORDS OF THE
MORTGAGOR RELATING THERETO.  THE MORTGAGEE AND ITS REPRESENTATIVES MAY EXAMINE
THE SAME, TAKE EXTRACTS THEREFROM AND MAKE PHOTOCOPIES THEREOF, AND THE
MORTGAGOR AGREES TO RENDER TO THE MORTGAGEE AT THE MORTGAGOR’S COST AND EXPENSE,
SUCH CLERICAL AND OTHER ASSISTANCE AS MAY BE REQUESTED BY THE MORTGAGEE WITH
REGARD THERETO.  THE MORTGAGOR SHALL, AT ANY AND ALL TIMES, WITHIN A REASONABLE
TIME AFTER WRITTEN REQUEST BY THE MORTGAGEE, FURNISH OR CAUSE TO BE FURNISHED TO
THE MORTGAGEE, IN SUCH MANNER AND IN SUCH DETAIL AS MAY BE REASONABLY REQUESTED
BY THE MORTGAGEE, ADDITIONAL INFORMATION WITH RESPECT TO THE MORTGAGED PROPERTY.


 


SECTION 4.6  LIMITATION ON LIENS; TRANSFER RESTRICTIONS.  THE MORTGAGOR MAY NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE MORTGAGEE, FURTHER MORTGAGE, ENCUMBER,
HYPOTHECATE OR PERMIT ANY LIEN AGAINST ALL OR ANY PART OF THE MORTGAGED PROPERTY
OR SUFFER OR ALLOW ANY OF THE FOREGOING TO OCCUR BY OPERATION OF LAW OR
OTHERWISE; PROVIDED, HOWEVER, THAT THE MORTGAGOR SHALL HAVE THE RIGHT TO SUFFER
TO EXIST THE FOLLOWING LIENS IN RESPECT OF THE MORTGAGED PROPERTY: (I) PRIOR
LIENS (BUT NOT EXTENSIONS, AMENDMENTS, SUPPLEMENTS OR REPLACEMENTS OF PRIOR
LIENS UNLESS CONSENTED TO BY THE MORTGAGEE) AND (II) LIENS DESCRIBED IN CLAUSE
(III) OF THE DEFINITION OF PERMITTED COLLATERAL LIENS (THE LIENS DESCRIBED IN
CLAUSES (I) AND (II) OF THIS SENTENCE, COLLECTIVELY, “PERMITTED REAL PROPERTY
LIENS”).  THE MORTGAGOR MAY

 

15

--------------------------------------------------------------------------------


 


NOT SELL, CONVEY OR ASSIGN ALL OR ANY PORTION OF THE MORTGAGED PROPERTY OTHER
THAN IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE INDENTURE.


 


SECTION 4.7  ENVIRONMENTAL.


 

(I)      HAZARDOUS MATERIALS.  THE MORTGAGOR SHALL (A) COMPLY WITH ANY AND ALL
PRESENT AND FUTURE ENVIRONMENTAL LAWS, (B) NOT RELEASE, STORE, TREAT, HANDLE,
GENERATE, DISCHARGE OR DISPOSE OF ANY HAZARDOUS MATERIALS AT, ON, UNDER OR FROM
THE MORTGAGED PROPERTY IN VIOLATION OF OR IN A MANNER THAT COULD RESULT IN ANY
MATERIAL LIABILITY UNDER ANY PRESENT AND FUTURE ENVIRONMENTAL LAW AND (C) TAKE
ALL NECESSARY STEPS TO INITIATE AND EXPEDITIOUSLY COMPLETE ALL REMEDIAL,
CORRECTIVE AND OTHER ACTION TO ELIMINATE ANY SUCH EFFECT.  IN THE EVENT THE
MORTGAGOR FAILS TO COMPLY WITH THE COVENANTS IN THE PRECEDING SENTENCE, THE
MORTGAGEE MAY, IN ADDITION TO ANY OTHER REMEDIES SET FORTH HEREIN, AS AGENT FOR
AND AT THE MORTGAGOR’S SOLE COST AND EXPENSE, CAUSE ANY NECESSARY REMEDIATION,
REMOVAL OR RESPONSE ACTION RELATING TO HAZARDOUS MATERIALS TO BE TAKEN AND THE
MORTGAGOR SHALL PROVIDE TO THE MORTGAGEE AND ITS AGENTS AND EMPLOYEES ACCESS TO
THE MORTGAGED PROPERTY FOR SUCH PURPOSE.  ANY COSTS OR EXPENSES INCURRED BY THE
MORTGAGEE FOR SUCH PURPOSE SHALL BE IMMEDIATELY DUE AND PAYABLE BY THE MORTGAGOR
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  THE MORTGAGEE SHALL HAVE THE RIGHT
AT ANY TIME THAT THE SECURED OBLIGATIONS ARE OUTSTANDING, AT THE SOLE COST AND
EXPENSE OF THE MORTGAGOR, TO CONDUCT AN ENVIRONMENTAL AUDIT OF THE MORTGAGED
PROPERTY BY SUCH PERSONS OR FIRMS APPOINTED BY THE MORTGAGEE, AND THE MORTGAGOR
SHALL COOPERATE IN ALL RESPECTS IN THE CONDUCT OF SUCH ENVIRONMENTAL AUDIT,
INCLUDING, WITHOUT LIMITATION, BY PROVIDING ACCESS TO THE MORTGAGED PROPERTY AND
TO ALL RECORDS RELATING THERETO.  TO THE EXTENT THAT ANY ENVIRONMENTAL AUDIT
IDENTIFIES CONDITIONS WHICH VIOLATE, OR COULD BE EXPECTED TO GIVE RISE TO
LIABILITY OR OBLIGATIONS UNDER ENVIRONMENTAL LAWS, THE MORTGAGOR AGREES TO
EXPEDITIOUSLY CORRECT ANY SUCH VIOLATION OR RESPOND TO CONDITIONS GIVING RISE TO
SUCH LIABILITY OR OBLIGATIONS IN A MANNER WHICH COMPLIES WITH THE ENVIRONMENTAL
LAWS AND MITIGATES ASSOCIATED HEALTH AND ENVIRONMENTAL RISKS.  THE MORTGAGOR
SHALL INDEMNIFY AND HOLD THE MORTGAGEE AND EACH HOLDER HARMLESS FROM AND AGAINST
ALL LOSS, COST, DAMAGE (INCLUDING, WITHOUT LIMITATION, CONSEQUENTIAL DAMAGES) OR
EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND CONSULTANTS’
FEES AND DISBURSEMENTS AND THE ALLOCATED COSTS OF STAFF COUNSEL) THAT THE
MORTGAGEE OR THE HOLDERS MAY SUSTAIN BY REASON OF THE ASSERTION AGAINST THE
MORTGAGEE OR THE HOLDERS BY ANY PARTY OF ANY CLAIM RELATING TO SUCH HAZARDOUS
MATERIALS ON, UNDER OR FROM THE MORTGAGED PROPERTY OR ACTIONS TAKEN WITH RESPECT
THERETO AS AUTHORIZED HEREUNDER.  THE FOREGOING INDEMNIFICATION SHALL SURVIVE
REPAYMENT OF ALL SECURED OBLIGATIONS AND ANY RELEASE OR ASSIGNMENT HEREOF; AND

 

(II)     ASBESTOS.  THE MORTGAGOR SHALL NOT INSTALL NOR PERMIT TO BE INSTALLED
IN OR REMOVED FROM THE MORTGAGED PROPERTY, ASBESTOS OR ANY ASBESTOS-CONTAINING
MATERIAL (COLLECTIVELY, “ACM”) EXCEPT IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, AND WITH RESPECT TO ANY ACM CURRENTLY PRESENT IN THE
MORTGAGED PROPERTY, THE MORTGAGOR SHALL PROMPTLY EITHER (A) REMOVE ANY ACM WHICH
SUCH ENVIRONMENTAL LAWS REQUIRE TO BE REMOVED OR (B) OTHERWISE COMPLY WITH SUCH
ENVIRONMENTAL LAWS WITH RESPECT TO SUCH ACM, ALL AT THE MORTGAGOR’S SOLE COST
AND EXPENSE.  IF THE MORTGAGOR SHALL FAIL SO TO REMOVE ANY ACM OR OTHERWISE
COMPLY WITH SUCH LAWS OR REGULATIONS, THE MORTGAGEE MAY, IN ADDITION TO ANY
OTHER REMEDIES SET FORTH HEREIN, TAKE REASONABLE OR NECESSARY STEPS TO ELIMINATE
ANY ACM FROM THE MORTGAGED PROPERTY OR OTHERWISE COMPLY WITH APPLICABLE LAW,
REGULATIONS OR ORDERS AND THE MORTGAGOR SHALL PROVIDE TO THE MORTGAGEE AND ITS
AGENTS AND EMPLOYEES ACCESS TO THE MORTGAGED PROPERTY FOR SUCH PURPOSE.  ANY
COSTS OR EXPENSES INCURRED BY THE MORTGAGEE FOR SUCH PURPOSE SHALL BE
IMMEDIATELY DUE AND PAYABLE BY THE MORTGAGOR AND BEAR INTEREST AT THE DEFAULT
RATE.  THE MORTGAGOR SHALL INDEMNIFY AND HOLD THE MORTGAGEE AND THE HOLDERS
HARMLESS FROM AND AGAINST ALL LOSS, COST, DAMAGE (INCLUDING, WITHOUT LIMITATION,
CONSEQUENTIAL DAMAGES) AND EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ AND CONSULTANTS’ FEES

 

16

--------------------------------------------------------------------------------


 

AND DISBURSEMENTS AND THE ALLOCATED COSTS OF STAFF COUNSEL) THAT THE MORTGAGEE
OR THE HOLDERS MAY SUSTAIN, AS A RESULT OF THE PRESENCE OF ANY ACM AND ANY
REMOVAL THEREOF OR COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.  THE
FOREGOING INDEMNIFICATION SHALL SURVIVE REPAYMENT OF ALL SECURED OBLIGATIONS AND
ANY RELEASE OR ASSIGNMENT HEREOF.

 


ARTICLE V


 


LEASES


 


SECTION 5.1  MORTGAGOR’S AFFIRMATIVE COVENANTS WITH RESPECT TO LEASES.  WITH
RESPECT TO EACH LEASE, THE MORTGAGOR SHALL:


 

(I)      OBSERVE AND PERFORM ALL THE MATERIAL OBLIGATIONS IMPOSED UPON THE
LANDLORD UNDER SUCH LEASE; AND

 

(II)     ENFORCE ALL OF THE TERMS, COVENANTS AND CONDITIONS CONTAINED IN SUCH
LEASE UPON THE PART OF THE TENANT THEREUNDER TO BE OBSERVED OR PERFORMED TO THE
EXTENT IT WOULD BE COMMERCIALLY REASONABLE TO DO SO.

 


SECTION 5.2  MORTGAGOR’S NEGATIVE COVENANTS WITH RESPECT TO LEASES.  WITH
RESPECT TO EACH LEASE, THE MORTGAGOR SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE MORTGAGEE:


 

(I)      RECEIVE OR COLLECT, OR PERMIT THE RECEIPT OR COLLECTION OF, ANY RENT
UNDER SUCH LEASE MORE THAN ONE (1) MONTH IN ADVANCE OF THE RESPECTIVE PERIOD IN
RESPECT OF WHICH SUCH RENT IS TO ACCRUE, EXCEPT:

 

(A)      IN CONNECTION WITH THE EXECUTION AND DELIVERY OF SUCH LEASE (OR OF ANY
AMENDMENT TO SUCH LEASE), RENT THEREUNDER MAY BE COLLECTED AND RECEIVED IN
ADVANCE IN AN AMOUNT NOT IN EXCESS OF ONE (1) MONTH’S RENT;

 

(B)       THE AMOUNT HELD BY LANDLORD AS A REASONABLE SECURITY DEPOSIT
THEREUNDER; AND

 

(C)       ANY AMOUNT RECEIVED AND COLLECTED FOR ESCALATION AND OTHER CHARGES IN
ACCORDANCE WITH THE TERMS OF SUCH LEASE;

 

(II)     ASSIGN, TRANSFER OR HYPOTHECATE (OTHER THAN TO THE MORTGAGEE HEREUNDER)
ANY RENT UNDER SUCH LEASE WHETHER THEN DUE OR TO ACCRUE IN THE FUTURE OR THE
INTEREST OF THE MORTGAGOR AS LANDLORD UNDER SUCH LEASE;

 

(III)    ENTER INTO ANY AMENDMENT OR MODIFICATION OF SUCH LEASE WHICH WOULD
VIOLATE CLAUSE (12) OF THE DEFINITION OF PERMITTED LIENS OR IMPAIR THE VALUE OR
UTILITY OF THE MORTGAGED PROPERTY OR THE SECURITY PROVIDED BY THIS MORTGAGE,
UNLESS THE SAME WOULD NOT CAUSE A PROPERTY MATERIAL ADVERSE EFFECT;

 

17

--------------------------------------------------------------------------------


 

(IV)    TERMINATE (WHETHER BY EXERCISING ANY CONTRACTUAL RIGHT OF THE MORTGAGOR
TO RECAPTURE LEASED SPACE OR OTHERWISE) OR PERMIT THE TERMINATION OF SUCH LEASE
OR ACCEPT SURRENDER OF ALL OR ANY PORTION OF THE SPACE DEMISED UNDER SUCH LEASE
PRIOR TO THE END OF THE TERM THEREOF OR ACCEPT ASSIGNMENT OF SUCH LEASE TO THE
MORTGAGOR, UNLESS THE SAME WOULD NOT CAUSE A PROPERTY MATERIAL ADVERSE EFFECT;
OR

 

(V)     WAIVE, EXCUSE, CONDONE OR IN ANY MANNER DISCHARGE OR RELEASE ANY TENANTS
OF OR FROM THE OBLIGATIONS OF SUCH TENANTS UNDER THEIR RESPECTIVE LEASES OR
GUARANTORS OF TENANTS FROM OBLIGATIONS UNDER ANY GUARANTEES OF THE LEASES,
UNLESS THE SAME WOULD NOT CAUSE A PROPERTY MATERIAL ADVERSE EFFECT.

 


SECTION 5.3  ADDITIONAL REQUIREMENTS WITH RESPECT TO NEW LEASES.  IN ADDITION TO
THE REQUIREMENTS OF SECTIONS 5.1 AND 5.2 HEREOF, THE MORTGAGOR SHALL NOT ENTER
INTO ANY LEASE AFTER THE DATE HEREOF UNLESS THE TENANT UNDER SUCH LEASE HAS
ENTERED INTO A SUBORDINATION AGREEMENT AND SUCH LEASE DOES NOT VIOLATE CLAUSE
(12) OF THE DEFINITION OF PERMITTED COLLATERAL LIENS.


 


ARTICLE VI


 


CONCERNING ASSIGNMENT OF LEASES AND RENTS


 


SECTION 6.1  PRESENT ASSIGNMENT; LICENSE TO THE MORTGAGOR.  SECTION 2.2 OF THIS
MORTGAGE CONSTITUTES A PRESENT, ABSOLUTE, EFFECTIVE, IRREVOCABLE AND COMPLETE
ASSIGNMENT BY MORTGAGOR TO THE MORTGAGEE OF THE LEASES AND RENTS AND THE RIGHT,
SUBJECT TO APPLICABLE LAW, TO COLLECT ALL SUMS PAYABLE TO MORTGAGOR THEREUNDER
AND APPLY THE SAME AS MORTGAGEE MAY, IN ITS SOLE DISCRETION, DETERMINE TO BE
APPROPRIATE (INCLUDING THE PAYMENT OF COSTS AND EXPENSES IN CONNECTION WITH THE
MAINTENANCE, OPERATION, IMPROVEMENT, INSURANCE, TAXES AND UPKEEP OF THE
MORTGAGED PROPERTY), WHICH IS NOT CONDITIONED UPON MORTGAGEE BEING IN POSSESSION
OF THE PREMISES.  THE MORTGAGEE HEREBY GRANTS TO THE MORTGAGOR, HOWEVER, A
LICENSE TO COLLECT AND APPLY THE RENTS AND TO ENFORCE THE OBLIGATIONS OF TENANTS
UNDER THE LEASES.  IMMEDIATELY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, THE LICENSE GRANTED IN THE IMMEDIATELY PRECEDING SENTENCE
SHALL CEASE AND TERMINATE, WITH OR WITHOUT ANY NOTICE, ACTION OR PROCEEDING OR
THE INTERVENTION OF A RECEIVER APPOINTED BY A COURT.


 


SECTION 6.2  COLLECTION OF RENTS BY THE MORTGAGEE.


 

(I)      AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AND DURING ITS
CONTINUANCE, ANY RENTS RECEIVABLE BY THE MORTGAGEE HEREUNDER, AFTER PAYMENT OF
ALL PROPER COSTS AND CHARGES AS MORTGAGEE MAY, IN ITS SOLE DISCRETION, DETERMINE
TO BE APPROPRIATE (INCLUDING THE PAYMENT OF COSTS AND EXPENSES IN CONNECTION
WITH THE MAINTENANCE, OPERATION, IMPROVEMENT, INSURANCE, TAXES AND UPKEEP OF THE
MORTGAGED PROPERTY), SHALL BE APPLIED TO THE SECURED OBLIGATIONS OR, AT THE
OPTION OF THE MORTGAGEE, SHALL BE HELD BY THE MORTGAGEE AS ADDITIONAL COLLATERAL
TO SECURE THE PERFORMANCE BY THE MORTGAGOR OF THE SECURED OBLIGATIONS.  THE
MORTGAGEE SHALL BE ACCOUNTABLE TO THE MORTGAGOR ONLY FOR RENTS ACTUALLY RECEIVED
BY THE MORTGAGEE.  THE COLLECTION OF SUCH RENTS AND THE APPLICATION THEREOF
SHALL NOT CURE OR WAIVE ANY EVENT OF DEFAULT OR WAIVE, MODIFY OR AFFECT NOTICE
OF EVENT OF DEFAULT OR INVALIDATE ANY ACT DONE PURSUANT TO SUCH NOTICE.

 

(II)     THE MORTGAGOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS TENANT UNDER
EACH LEASE TO RELY UPON AND COMPLY WITH ANY AND ALL NOTICES OR DEMANDS FROM THE
MORTGAGEE FOR PAYMENT OF RENTS TO

 

18

--------------------------------------------------------------------------------


 

THE MORTGAGEE AND THE MORTGAGOR SHALL HAVE NO CLAIM AGAINST TENANT FOR RENTS
PAID BY TENANT TO THE MORTGAGEE PURSUANT TO SUCH NOTICE OR DEMAND.

 


SECTION 6.3  NO RELEASE.  NEITHER THIS MORTGAGE NOR ANY ACTION OR INACTION ON
THE PART OF THE MORTGAGEE SHALL RELEASE TENANT UNDER ANY LEASE, ANY GUARANTOR OF
ANY LEASE OR THE MORTGAGOR FROM ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER SUCH
LEASES OR CONSTITUTE AN ASSUMPTION OF ANY SUCH OBLIGATION ON THE PART OF THE
MORTGAGEE.  NO ACTION OR FAILURE TO ACT ON THE PART OF THE MORTGAGOR SHALL
ADVERSELY AFFECT OR LIMIT THE RIGHTS OF THE MORTGAGEE UNDER THIS MORTGAGE OR,
THROUGH THIS MORTGAGE, UNDER SUCH LEASES.  NOTHING CONTAINED HEREIN SHALL
OPERATE OR BE CONSTRUED TO (I) OBLIGATE THE MORTGAGEE TO PERFORM ANY OF THE
TERMS, COVENANTS OR CONDITIONS CONTAINED IN ANY LEASE OR OTHERWISE TO IMPOSE ANY
OBLIGATION UPON THE MORTGAGEE WITH RESPECT TO SUCH LEASE (INCLUDING, WITHOUT
LIMITATION, ANY OBLIGATION ARISING OUT OF ANY COVENANT OF QUIET ENJOYMENT
CONTAINED IN SUCH LEASE IN THE EVENT THAT TENANT UNDER SUCH LEASE SHALL HAVE
BEEN JOINED AS A PARTY DEFENDANT IN ANY ACTION BY WHICH THE ESTATE OF SUCH
TENANT SHALL BE TERMINATED) OR (II) PLACE UPON THE MORTGAGEE ANY OBLIGATION FOR
THE OPERATION, CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PREMISES.


 


SECTION 6.4  IRREVOCABLE INTEREST.  ALL RIGHTS, POWERS AND PRIVILEGES OF THE
MORTGAGEE HEREIN SET FORTH ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, AND THE MORTGAGOR SHALL NOT TAKE ANY
ACTION UNDER THE LEASES OR OTHERWISE WHICH IS INCONSISTENT WITH THIS MORTGAGE OR
ANY OF THE TERMS HEREOF AND ANY SUCH ACTION INCONSISTENT HEREWITH OR THEREWITH
SHALL BE VOID.


 


SECTION 6.5  AMENDMENT TO LEASES.  EACH LEASE, INCLUDING, WITHOUT LIMITATION,
ALL AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, REPLACEMENTS, EXTENSIONS AND
RENEWALS THEREOF, SHALL CONTINUE TO BE SUBJECT TO THE PROVISIONS HEREOF WITHOUT
THE NECESSITY OF ANY FURTHER ACT BY ANY OF THE PARTIES HERETO.


 


ARTICLE VII


 


TAXES AND CERTAIN STATUTORY LIENS


 


SECTION 7.1  PAYMENT OF CHARGES.  UNLESS AND TO THE EXTENT CONTESTED BY THE
MORTGAGOR IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX HEREOF, THE MORTGAGOR
SHALL PAY AND DISCHARGE, OR CAUSE TO BE PAID AND DISCHARGED, FROM TIME TO TIME
WHEN THE SAME SHALL BECOME DUE, ALL CHARGES.  THE MORTGAGOR SHALL, UPON THE
MORTGAGEE’S REQUEST, DELIVER TO THE MORTGAGEE RECEIPTS EVIDENCING THE PAYMENT OF
ALL SUCH CHARGES.


 


SECTION 7.2  ESCROW OF TAXES.  FROM AND AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, AND DURING ITS CONTINUANCE, AT THE OPTION AND UPON THE REQUEST OF THE
MORTGAGEE, THE MORTGAGOR SHALL DEPOSIT WITH THE MORTGAGEE IN AN ACCOUNT
MAINTAINED BY THE MORTGAGEE (THE “TAX ESCROW FUND”), ON THE FIRST DAY OF EACH
MONTH, AN AMOUNT ESTIMATED BY THE MORTGAGEE TO BE EQUAL TO ONE-TWELFTH OF THE
ANNUAL REAL PROPERTY TAXES AND OTHER ANNUAL CHARGES REQUIRED TO BE DISCHARGED BY
THE MORTGAGOR UNDER SECTION 7.1 HEREOF.  SUCH AMOUNTS SHALL BE HELD BY THE
MORTGAGEE WITHOUT INTEREST TO THE MORTGAGOR AND APPLIED TO THE PAYMENT OF THE
OBLIGATIONS IN RESPECT OF WHICH SUCH AMOUNTS WERE DEPOSITED, IN SUCH PRIORITY AS
THE MORTGAGEE SHALL DETERMINE, ON OR BEFORE THE RESPECTIVE DATES ON WHICH SUCH
OBLIGATIONS OR ANY PART THEREOF WOULD BECOME DELINQUENT.  NOTHING CONTAINED IN
THIS ARTICLE VII SHALL (I) AFFECT ANY RIGHT OR REMEDY OF THE MORTGAGEE UNDER ANY
PROVISION HEREOF OR OF ANY STATUTE OR RULE OF LAW TO PAY ANY SUCH AMOUNT AS
PROVIDED ABOVE FROM ITS OWN FUNDS AND TO ADD THE AMOUNT SO PAID, TOGETHER WITH
INTEREST AT THE DEFAULT

 

19

--------------------------------------------------------------------------------


 


RATE DURING SUCH TIME THAT ANY AMOUNT REMAINS OUTSTANDING, TO THE SECURED
OBLIGATIONS OR (II) RELIEVE THE MORTGAGOR OF ITS OBLIGATIONS TO MAKE OR PROVIDE
FOR THE PAYMENT OF THE ANNUAL REAL PROPERTY TAXES AND OTHER ANNUAL CHARGES
REQUIRED TO BE DISCHARGED BY THE MORTGAGOR UNDER SECTION 7.1 HEREOF.  DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, THE MORTGAGEE MAY, AT ITS OPTION, APPLY ALL
OR ANY PART OF THE SUMS HELD PURSUANT TO THIS SECTION 7.2 TO PAYMENT AND
PERFORMANCE OF THE SECURED OBLIGATIONS.  THE MORTGAGOR SHALL REDEPOSIT WITH THE
MORTGAGEE AN AMOUNT EQUAL TO ALL AMOUNTS SO APPLIED AS A CONDITION TO THE CURE,
IF ANY, OF SUCH EVENT OF DEFAULT IN ADDITION TO FULFILLMENT OF ANY OTHER
REQUIRED CONDITIONS.


 


SECTION 7.3  CERTAIN STATUTORY LIENS.  UNLESS AND TO THE EXTENT CONTESTED BY THE
MORTGAGOR IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX HEREOF, THE MORTGAGOR
SHALL TIMELY PAY, OR CAUSE TO BE PAID, ALL LAWFUL CLAIMS AND DEMANDS OF
MECHANICS, MATERIALMEN, LABORERS, GOVERNMENT AGENCIES ADMINISTERING WORKER’S
COMPENSATION INSURANCE, OLD AGE PENSIONS AND SOCIAL SECURITY BENEFITS AND ALL
OTHER CLAIMS, JUDGMENTS, DEMANDS OR AMOUNTS OF ANY NATURE WHICH, IF UNPAID,
MIGHT RESULT IN, OR PERMIT THE CREATION OF, A LIEN ON THE MORTGAGED PROPERTY OR
ANY PART THEREOF, OR WHICH MIGHT RESULT IN FORFEITURE OF ALL OR ANY PART OF THE
MORTGAGED PROPERTY.


 


SECTION 7.4  STAMP AND OTHER TAXES.  UNLESS AND TO THE EXTENT CONTESTED BY THE
MORTGAGOR IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX HEREOF, THE MORTGAGOR
SHALL PAY ANY UNITED STATES DOCUMENTARY STAMP TAXES, WITH INTEREST AND FINES AND
PENALTIES, AND ANY MORTGAGE RECORDING TAXES, WITH INTEREST AND FINES AND
PENALTIES, THAT MAY HEREAFTER BE LEVIED, IMPOSED OR ASSESSED UNDER OR UPON OR BY
REASON HEREOF OR THE SECURED OBLIGATIONS OR ANY INSTRUMENT OR TRANSACTION
AFFECTING OR RELATING TO EITHER THEREOF AND IN DEFAULT THEREOF THE MORTGAGEE MAY
ADVANCE THE SAME AND THE AMOUNT SO ADVANCED SHALL BE PAYABLE BY THE MORTGAGOR TO
THE MORTGAGEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14.5 HEREOF.


 


SECTION 7.5  CERTAIN TAX LAW CHANGES.  IN THE EVENT OF THE PASSAGE AFTER THE
DATE HEREOF OF ANY LAW DEDUCTING FROM THE VALUE OF REAL PROPERTY, FOR THE
PURPOSE OF TAXATION, AMOUNTS IN RESPECT OF ANY LIEN THEREON OR CHANGING IN ANY
WAY THE LAWS FOR THE TAXATION OF MORTGAGES OR DEBTS SECURED BY MORTGAGES FOR
STATE OR LOCAL PURPOSES OR THE MANNER OF THE COLLECTION OF ANY CHARGES, AND
IMPOSING ANY CHARGES, EITHER DIRECTLY OR INDIRECTLY, ON THIS MORTGAGE, THE
INDENTURE OR ANY OTHER SECURITY DOCUMENT, THE MORTGAGOR SHALL PROMPTLY PAY TO
THE MORTGAGEE SUCH AMOUNT OR AMOUNTS AS MAY BE NECESSARY FROM TIME TO TIME TO
PAY ANY SUCH CHARGES.


 

SECTION 7.6  Proceeds of Tax Claim.  In the event that the proceeds of any tax
claim are paid after the Mortgagee has exercised its right to foreclose the Lien
hereof, such proceeds shall be paid to the Mortgagee to satisfy any deficiency
remaining after such foreclosure.  The Mortgagee shall retain its interest in
the proceeds of any tax claim during any redemption period.  The amount of any
such proceeds in excess of any deficiency claim of the Mortgagee shall in a
reasonably prompt manner be released to the Mortgagor.

 


ARTICLE VIII


 


INSURANCE


 

SECTION 8.1  Required Insurance Policies and Coverages.  The Mortgagor shall
maintain in respect of the Premises the following insurance policies and
coverages:

 

20

--------------------------------------------------------------------------------


 

(I)      PHYSICAL HAZARD INSURANCE ON AN “ALL RISK” BASIS COVERING, WITHOUT
LIMITATION, HAZARDS COMMONLY COVERED BY FIRE AND EXTENDED COVERAGE, LIGHTNING,
WINDSTORM, CIVIL COMMOTION, HAIL, RIOT, STRIKE, WATER DAMAGE, SPRINKLER LEAKAGE,
COLLAPSE AND MALICIOUS MISCHIEF, IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT COST
OF THE IMPROVEMENTS, WITH POLICY LIMITS AND DEDUCTIBLES IN SUCH AMOUNTS AS THE
MORTGAGEE MAY FROM TIME TO TIME REQUIRE AND, IF THE MORTGAGEE SHALL NOT HAVE
IMPOSED ANY SUCH REQUIREMENTS, AS WOULD BE MAINTAINED BY A PRUDENT OPERATOR;

 

(III)    COMMERCIAL GENERAL LIABILITY INSURANCE CONTAINING MINIMUM LIMITS PER
OCCURRENCE OF FIVE MILLION DOLLARS ($5,000,000) AGAINST CLAIMS FOR BODILY
INJURY, DEATH OR PROPERTY DAMAGE OCCURRING ON, IN OR ABOUT THE PREMISES AND ANY
OTHER ADJOINING STREETS, SIDEWALKS AND PASSAGEWAYS, AND COVERING ANY AND ALL
CLAIMS, INCLUDING, WITHOUT LIMITATION, ALL LEGAL LIABILITY TO THE EXTENT
INSURABLE IMPOSED UPON THE MORTGAGEE AND ALL COURT COSTS AND ATTORNEYS’ FEES,
ARISING OUT OF OR CONNECTED WITH THE POSSESSION, USE, LEASING, OPERATION OR
CONDITION OF THE PREMISES WITH POLICY LIMITS AND DEDUCTIBLES IN SUCH AMOUNTS AS
THE MORTGAGEE MAY FROM TIME TO TIME REQUIRE AND, IF THE MORTGAGEE SHALL NOT HAVE
IMPOSED SUCH REQUIREMENTS, IN SUCH AMOUNTS AS WOULD BE MAINTAINED BY A PRUDENT
OPERATOR;

 

(III)    EXPLOSION INSURANCE IN RESPECT OF ANY BOILERS, MACHINERY AND SIMILAR
APPARATUS LOCATED ON OR COMPRISING THE PREMISES, WITH POLICY LIMITS AND
DEDUCTIBLES IN SUCH AMOUNTS AS THE MORTGAGEE MAY FROM TIME TO TIME REQUIRE, AND,
IF THE MORTGAGEE SHALL NOT HAVE IMPOSED ANY SUCH REQUIREMENTS, IN SUCH AMOUNTS
AS WOULD BE MAINTAINED BY A PRUDENT OPERATOR;

 

(III)    BUSINESS INTERRUPTION INSURANCE AND/OR LOSS OF “RENTAL VALUE” INSURANCE
COVERING ONE (1) YEAR OF LOSS, THE TERM “RENTAL VALUE” TO MEAN THE SUM OF (X)
THE TOTAL ESTIMATED GROSS RENTAL INCOME FROM TENANT OCCUPANCY OF THE
IMPROVEMENTS AS FURNISHED AND EQUIPPED UNDER LEASES AND (Y) THE TOTAL AMOUNT OF
ALL OTHER CHARGES WHICH ARE THE LEGAL OBLIGATION OF THE TENANTS OF THE PREMISES
UNDER LEASES;

 

(V)     IF THE PREMISES ARE LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS PURSUANT TO
THE NATIONAL FLOOD INSURANCE ACT OF 1968 OR THE FLOOD DISASTER PROTECTION ACT OF
1973, EACH AS AMENDED, OR ANY SUCCESSOR LAWS, FLOOD INSURANCE WITH POLICY LIMITS
AND DEDUCTIBLES IN SUCH AMOUNTS AS THE MORTGAGEE MAY FROM TIME TO TIME
REASONABLY REQUIRE AND, IF THE MORTGAGEE SHALL NOT HAVE IMPOSED ANY SUCH
REQUIREMENTS, IN SUCH AMOUNTS AS WOULD BE MAINTAINED BY A PRUDENT OPERATOR;

 

(VI)    WORKER’S COMPENSATION INSURANCE AS REQUIRED BY THE LAWS OF THE STATE
WHERE THE PREMISES ARE LOCATED TO PROTECT THE MORTGAGOR AND THE MORTGAGEE
AGAINST CLAIMS FOR INJURIES SUSTAINED IN THE COURSE OF EMPLOYMENT AT THE
PREMISES;

 

(VII)   SUCH OTHER INSURANCE, AGAINST RISKS AND WITH SUCH POLICY LIMITS AND
DEDUCTIBLES IN SUCH AMOUNTS AS THE MORTGAGEE MAY FROM TIME TO TIME REQUIRE, AND,
IF NO SUCH REQUIREMENTS SHALL HAVE BEEN IMPOSED, IN SUCH AMOUNTS AS WOULD BE
MAINTAINED BY A PRUDENT OPERATOR; AND

 

(viii)  Automobile liability insurance on all vehicles owned, leased, hired,
operated or licensed by or in the name of the Mortgagor for bodily injury, death
or property damage, including loss of use thereof.

 

21

--------------------------------------------------------------------------------


 


SECTION 8.2  REQUIRED FORM OF INSURANCE POLICIES.  EACH INSURANCE POLICY
DESCRIBED IN SECTION 8.1 HEREOF SHALL PROVIDE THAT:


 

(I)      IT MAY NOT BE MODIFIED, REDUCED, CANCELED OR OTHERWISE TERMINATED
WITHOUT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE MORTGAGEE;

 

(II)     THE MORTGAGEE IS PERMITTED TO PAY ANY PREMIUM THEREFOR WITHIN THIRTY
(30) DAYS AFTER RECEIPT OF ANY NOTICE STATING THAT SUCH PREMIUM HAS NOT BEEN
PAID WHEN DUE;

 

(III)    ALL LOSSES THEREUNDER SHALL BE PAYABLE NOTWITHSTANDING ANY ACT OR
NEGLIGENCE OF THE MORTGAGOR OR ITS AGENTS OR EMPLOYEES WHICH OTHERWISE MIGHT
HAVE RESULTED IN A FORFEITURE OF ALL OR A PART OF SUCH INSURANCE PAYMENTS;

 

(IVV)  TO THE EXTENT SUCH INSURANCE POLICY CONSTITUTES PROPERTY INSURANCE, ALL
LOSSES PAYABLE THEREUNDER SHALL BE PAYABLE TO THE MORTGAGEE, AS LOSS PAYEE,
PURSUANT TO A STANDARD NON-CONTRIBUTORY NEW YORK MORTGAGEE ENDORSEMENT AND SHALL
BE IN AN AMOUNT AT LEAST SUFFICIENT TO PREVENT COINSURANCE LIABILITY; AND

 

(V)     WITH RESPECT TO LIABILITY INSURANCE, THE MORTGAGEE SHALL BE NAMED AS AN
ADDITIONAL INSURED.

 

SECTION 8.3  Settlements.  Settlement or adjustment of any claim under any of
the Insurance Policies, if such claim involves any loss in excess of $200,000
(in the judgment of the Mortgagee), shall require the prior written approval of
the Mortgagee (which approval shall not be unreasonably withheld), and the
Mortgagor shall cause each such policy to contain a provision to such effect.

 

SECTION 8.4  Renewals.  At least ten (10) days prior to the expiration of any
Insurance Policy, the Mortgagor shall deliver to the Mortgagee an Insurance
Policy or Policies renewing or extending such expiring Insurance Policy or
Policies renewal or extension Insurance Certificates or other reasonable
evidence of renewal or extension providing that the Insurance Policies are in
full force and effect.

 

SECTION 8.5  Additional Insurance.  The Mortgagor shall not purchase separate
insurance policies concurrent in form or contributing in the event of loss with
those Insurance Policies required to be maintained under this Article VIII
unless the Mortgagee is included thereon as an additional insured and, if
applicable, with loss payable to the Mortgagee under an endorsement containing
the provisions described in Section 8.2 hereof.  The Mortgagor shall immediately
notify the Mortgagee whenever any such separate insurance policy is obtained and
shall promptly deliver to the Mortgagee the Insurance Policy or Insurance
Certificate evidencing such insurance.

 

SECTION 8.6  Blanket Coverage.  The Mortgagor may maintain the coverages
required by Section 8.1 hereof under blanket policies covering the Premises and
other locations owned or operated by the Mortgagor or an Affiliate of the
Mortgagor if the terms of such blanket policies otherwise comply with the
provisions of Section 8.1 hereof and contain specific coverage allocations in
respect of the Premises complying with the provisions of Section 8.1 hereof.

 


SECTION 8.7  DELIVERY AFTER FORECLOSURE.  IN THE EVENT THAT THE PROCEEDS OF ANY
INSURANCE CLAIM ARE PAID AFTER THE MORTGAGEE HAS EXERCISED ITS RIGHT TO
FORECLOSE THE LIEN HEREOF, SUCH PROCEEDS

 

22

--------------------------------------------------------------------------------


 


SHALL BE PAID TO THE MORTGAGEE TO SATISFY ANY DEFICIENCY REMAINING AFTER SUCH
FORECLOSURE.  MORTGAGEE SHALL RETAIN ITS INTEREST IN THE INSURANCE POLICIES
REQUIRED TO BE MAINTAINED PURSUANT TO THIS MORTGAGE DURING ANY REDEMPTION
PERIOD.


 


ARTICLE IX


 


CONTESTING OF PAYMENTS


 


SECTION 9.1  CONTESTING OF TAXES AND CERTAIN STATUTORY LIENS.  THE MORTGAGOR MAY
AT ITS OWN EXPENSE CONTEST THE VALIDITY, AMOUNT OR APPLICABILITY OF ANY CHARGES
AS LONG AS THE CONTEST THEREOF SHALL BE CONDUCTED IN ACCORDANCE WITH, AND
PERMITTED PURSUANT TO THE PROVISIONS OF, THE INDENTURE.


 


SECTION 9.2  CONTESTING OF INSURANCE.  THE MORTGAGOR SHALL NOT TAKE ANY ACTION
THAT COULD BE THE BASIS FOR TERMINATION, REVOCATION OR DENIAL OF ANY INSURANCE
COVERAGE REQUIRED TO BE MAINTAINED UNDER THIS MORTGAGE OR THAT COULD BE THE
BASIS FOR A DEFENSE TO ANY CLAIM UNDER ANY INSURANCE POLICY MAINTAINED IN
RESPECT OF THE PREMISES AND THE MORTGAGOR SHALL OTHERWISE COMPLY IN ALL RESPECTS
WITH ALL INSURANCE REQUIREMENTS IN RESPECT OF THE PREMISES; PROVIDED, HOWEVER,
THAT THE MORTGAGOR MAY, AT ITS OWN EXPENSE AND AFTER WRITTEN NOTICE TO THE
MORTGAGEE, (I) CONTEST THE APPLICABILITY OR ENFORCEABILITY OF ANY SUCH INSURANCE
REQUIREMENTS BY APPROPRIATE LEGAL PROCEEDINGS, PROSECUTION OF WHICH DOES NOT
CONSTITUTE A BASIS FOR CANCELLATION OR REVOCATION OF ANY INSURANCE COVERAGE
REQUIRED UNDER ARTICLE VIII HEREOF OR (II) CAUSE THE INSURANCE POLICY CONTAINING
ANY SUCH INSURANCE REQUIREMENT TO BE REPLACED BY A NEW POLICY COMPLYING WITH THE
PROVISIONS OF ARTICLE VIII HEREOF.


 


ARTICLE X


 


DESTRUCTION, CONDEMNATION AND RESTORATION


 


SECTION 10.1  CASUALTY.  IF THERE SHALL OCCUR ANY CASUALTY, INDIVIDUALLY OR IN
THE AGGREGATE, IN EXCESS OF $100,000, THE MORTGAGOR SHALL PROMPTLY SEND TO THE
MORTGAGEE A WRITTEN NOTICE SETTING FORTH THE NATURE AND EXTENT OF SUCH
CASUALTY.  THE PROCEEDS OF ANY INSURANCE PAYABLE IN RESPECT OF SUCH CASUALTY ARE
HEREBY ASSIGNED AND SHALL BE PAID TO THE MORTGAGEE.  THE NET LOSS PROCEEDS
ARISING OUT OF SUCH CASUALTY SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS
OF SECTIONS 4.19 AND 10.3(B) OF THE INDENTURE.


 


SECTION 10.2  CONDEMNATION.  IF THERE SHALL OCCUR ANY CONDEMNATION OR THE
COMMENCEMENT OF ANY PROCEEDING THEREOF, THE MORTGAGOR SHALL IMMEDIATELY NOTIFY
THE MORTGAGEE UPON RECEIVING NOTICE OF SUCH CONDEMNATION OR COMMENCEMENT OF
PROCEEDINGS THEREFOR.  THE MORTGAGEE MAY, AT ITS OPTION, PARTICIPATE IN ANY
PROCEEDINGS OR NEGOTIATIONS WHICH MIGHT RESULT IN ANY CONDEMNATION, AND THE
MORTGAGOR SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE MORTGAGEE ALL
INSTRUMENTS REQUESTED BY IT TO PERMIT SUCH PARTICIPATION.  THE MORTGAGEE MAY BE
REPRESENTED BY COUNSEL REASONABLY SATISFACTORY TO IT AT THE REASONABLE EXPENSE
OF THE MORTGAGOR IN CONNECTION WITH ANY SUCH PARTICIPATION.  THE MORTGAGOR SHALL
PAY ALL REASONABLE FEES, COSTS AND EXPENSES INCURRED BY THE MORTGAGEE IN
CONNECTION WITH ANY CONDEMNATION AND IN SEEKING AND OBTAINING ANY AWARD OR
PAYMENT ON ACCOUNT THEREOF.  ANY PROCEEDS, AWARD OR PAYMENT IN RESPECT OF ANY
CONDEMNATION, OR ANY SETTLEMENT IN LIEU THEREOF, ARE HEREBY ASSIGNED AND SHALL
BE PAID TO THE MORTGAGEE.  THE MORTGAGOR SHALL TAKE ALL STEPS NECESSARY TO
NOTIFY THE CONDEMNING AUTHORITY OF SUCH

 

23

--------------------------------------------------------------------------------


 


ASSIGNMENT.  THE NET LOSS PROCEEDS ARISING OUT OF SUCH CONDEMNATION SHALL BE
APPLIED IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 4.19 AND 10.3(B) OF THE
INDENTURE.


 


ARTICLE XI


 


EVENTS OF DEFAULT AND REMEDIES


 


SECTION 11.1  EVENTS OF DEFAULT.  IT SHALL BE AN EVENT OF DEFAULT HEREUNDER IF
THERE SHALL HAVE OCCURRED AND BE CONTINUING AN EVENT OF DEFAULT UNDER THE
INDENTURE.


 


SECTION 11.2  REMEDIES IN CASE OF AN EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THE MORTGAGEE MAY AT ITS OPTION, IN
ADDITION TO ANY OTHER ACTION PERMITTED UNDER THIS MORTGAGE OR THE INDENTURE OR
BY LAW, STATUTE OR IN EQUITY, TAKE ONE OR MORE OF THE FOLLOWING ACTIONS TO THE
GREATEST EXTENT PERMITTED BY LOCAL LAW:


 

(I)            BY WRITTEN NOTICE TO THE MORTGAGOR, DECLARE THE ENTIRE UNPAID
AMOUNT OF THE SECURED OBLIGATIONS TO BE DUE AND PAYABLE IMMEDIATELY;

 

(II)           PERSONALLY, OR BY ITS AGENTS OR ATTORNEYS, (A) ENTER INTO AND
UPON AND TAKE POSSESSION OF ALL OR ANY PART OF THE PREMISES TOGETHER WITH THE
BOOKS, RECORDS AND ACCOUNTS OF THE MORTGAGOR RELATING THERETO AND, EXCLUDE THE
MORTGAGOR, ITS AGENTS AND SERVANTS WHOLLY THEREFROM, (B) USE, OPERATE, MANAGE
AND CONTROL THE PREMISES AND CONDUCT THE BUSINESS THEREOF, (C) MAINTAIN AND
RESTORE THE PREMISES, (D) MAKE ALL NECESSARY OR PROPER REPAIRS, RENEWALS AND
REPLACEMENTS AND SUCH USEFUL ALTERATIONS THERETO AND THEREON AS THE MORTGAGEE
MAY DEEM ADVISABLE, (E) MANAGE, LEASE AND OPERATE THE PREMISES AND CARRY ON THE
BUSINESS THEREOF AND EXERCISE ALL RIGHTS AND POWERS OF THE MORTGAGOR WITH
RESPECT THERETO EITHER IN THE NAME OF THE MORTGAGOR OR OTHERWISE TO THE EXTENT
PERMITTED BY APPLICABLE LAW OR (F) COLLECT AND RECEIVE ALL RENTS.  THE MORTGAGEE
SHALL BE UNDER NO LIABILITY FOR OR BY REASON OF ANY SUCH TAKING OF POSSESSION,
ENTRY, REMOVAL OR HOLDING, OPERATION OR MANAGEMENT EXCEPT THAT ANY AMOUNTS SO
RECEIVED BY THE MORTGAGEE SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF
THE INDENTURE;

 

(III)          WITH OR WITHOUT ENTRY, PERSONALLY OR BY ITS AGENTS OR ATTORNEYS,
(A) SELL THE MORTGAGED PROPERTY AND ALL ESTATE, RIGHT, TITLE AND INTEREST, CLAIM
AND DEMAND THEREIN AT ONE OR MORE SALES IN ONE OR MORE PARCELS, IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 11.3 OR (B) INSTITUTE AND PROSECUTE PROCEEDINGS
FOR THE COMPLETE OR PARTIAL FORECLOSURE OF THE LIEN AND SECURITY INTERESTS
CREATED AND EVIDENCED HEREBY; OR

 

(IV)          TAKE SUCH STEPS TO PROTECT AND ENFORCE ITS RIGHTS WHETHER BY
ACTION, SUIT OR PROCEEDING AT LAW OR IN EQUITY FOR THE SPECIFIC PERFORMANCE OF
ANY COVENANT, CONDITION OR AGREEMENT IN THE INDENTURE, THE NOTES AND THE
SECURITY DOCUMENTS, OR IN AID OF THE EXECUTION OF ANY POWER GRANTED IN THIS
MORTGAGE, OR FOR ANY FORECLOSURE HEREUNDER, OR FOR THE ENFORCEMENT OF ANY OTHER
APPROPRIATE LEGAL OR EQUITABLE REMEDY OR OTHERWISE AS THE MORTGAGEE SHALL ELECT.

 

24

--------------------------------------------------------------------------------


 

SECTION 11.3  SALE OF MORTGAGED PROPERTY IF EVENT OF DEFAULT OCCURS; PROCEEDS OF
SALE.

 

(I)            IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
THE MORTGAGEE MAY INSTITUTE AN ACTION TO FORECLOSE THIS MORTGAGE OR TAKE SUCH
OTHER ACTION AS MAY BE PERMITTED AND AVAILABLE TO THE MORTGAGEE AT LAW OR IN
EQUITY FOR THE ENFORCEMENT OF THE INDENTURE AND THE NOTES AND REALIZATION ON THE
MORTGAGED PROPERTY AND PROCEEDS THEREON THROUGH POWER OF SALE OR TO FINAL
JUDGMENT AND EXECUTION THEREOF FOR THE SECURED OBLIGATIONS, AND IN FURTHERANCE
THEREOF THE MORTGAGEE MAY SELL THE MORTGAGED PROPERTY AT ONE OR MORE SALES, AS
AN ENTIRETY OR IN PARCELS, AT SUCH TIME AND PLACE, UPON SUCH TERMS AND AFTER
SUCH NOTICE THEREOF AS MAY BE REQUIRED OR PERMITTED BY LAW OR STATUTE OR IN
EQUITY.  THE MORTGAGEE MAY EXECUTE AND DELIVER TO THE PURCHASER AT SUCH SALE A
CONVEYANCE OF THE MORTGAGED PROPERTY IN FEE SIMPLE AND AN ASSIGNMENT OR
CONVEYANCE OF ALL THE MORTGAGOR’S INTEREST IN THE LEASES AND THE MORTGAGED
PROPERTY, EACH OF WHICH CONVEYANCES AND ASSIGNMENTS SHALL CONTAIN RECITALS AS TO
THE EVENT OF DEFAULT UPON WHICH THE EXECUTION OF THE POWER OF SALE HEREIN
GRANTED DEPENDS, AND THE MORTGAGOR HEREBY CONSTITUTES AND APPOINTS THE MORTGAGEE
THE TRUE AND LAWFUL ATTORNEY IN FACT OF THE MORTGAGOR TO MAKE ANY SUCH RECITALS,
SALE, ASSIGNMENT AND CONVEYANCE, AND ALL OF THE ACTS OF THE MORTGAGEE AS SUCH
ATTORNEY IN FACT ARE HEREBY RATIFIED AND CONFIRMED.  THE MORTGAGOR AGREES THAT
SUCH RECITALS SHALL BE BINDING AND CONCLUSIVE UPON THE MORTGAGOR AND THAT ANY
ASSIGNMENT OR CONVEYANCE TO BE MADE BY THE MORTGAGEE SHALL DIVEST THE MORTGAGOR
OF ALL RIGHT, TITLE, INTEREST, EQUITY AND RIGHT OF REDEMPTION, INCLUDING ANY
STATUTORY REDEMPTION, IN AND TO THE MORTGAGED PROPERTY.  THE POWER AND AGENCY
HEREBY GRANTED ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE BY DEATH OR
DISSOLUTION, OR OTHERWISE, AND ARE IN ADDITION TO ANY AND ALL OTHER REMEDIES
WHICH THE MORTGAGEE MAY HAVE HEREUNDER, AT LAW OR IN EQUITY.  SO LONG AS THE
SECURED OBLIGATIONS, OR ANY PART THEREOF, REMAIN UNPAID, THE MORTGAGOR AGREES
THAT POSSESSION OF THE MORTGAGED PROPERTY BY THE MORTGAGOR, OR ANY PERSON
CLAIMING UNDER THE MORTGAGOR, SHALL BE AS TENANT, AND, IN CASE OF A SALE UNDER
POWER OR UPON FORECLOSURE AS PROVIDED IN THIS MORTGAGE, THE MORTGAGOR AND ANY
PERSON IN POSSESSION UNDER THE MORTGAGOR, AS TO WHOSE INTEREST SUCH SALE WAS NOT
MADE SUBJECT, SHALL, AT THE OPTION OF THE PURCHASER AT SUCH SALE, THEN BECOME
AND BE TENANTS HOLDING OVER, AND SHALL FORTHWITH DELIVER POSSESSION TO SUCH
PURCHASER, OR BE SUMMARILY DISPOSSESSED IN ACCORDANCE WITH THE LAWS APPLICABLE
TO TENANTS HOLDING OVER.  IN CASE OF ANY SALE UNDER THIS MORTGAGE BY VIRTUE OF
THE EXERCISE OF THE POWERS HEREIN GRANTED, OR PURSUANT TO ANY ORDER IN ANY
JUDICIAL PROCEEDING OR OTHERWISE, THE MORTGAGED PROPERTY MAY BE SOLD AS AN
ENTIRETY OR IN SEPARATE PARCELS IN SUCH MANNER OR ORDER AS THE MORTGAGEE IN ITS
SOLE DISCRETION MAY ELECT.  ONE OR MORE EXERCISES OF POWERS HEREIN GRANTED SHALL
NOT EXTINGUISH OR EXHAUST SUCH POWERS, UNTIL THE ENTIRE MORTGAGED PROPERTY IS
SOLD OR ALL AMOUNTS SECURED HEREBY ARE PAID IN FULL.

 

(II)           IN THE EVENT OF ANY SALE MADE UNDER OR BY VIRTUE OF THIS
ARTICLE XI, THE ENTIRE PRINCIPAL OF, AND INTEREST IN RESPECT OF THE SECURED
OBLIGATIONS, IF NOT PREVIOUSLY DUE AND PAYABLE, SHALL, AT THE OPTION OF THE
MORTGAGEE, IMMEDIATELY BECOME DUE AND PAYABLE, ANYTHING IN THIS MORTGAGE TO THE
CONTRARY NOTWITHSTANDING.

 

(III)          THE PROCEEDS OF ANY SALE MADE UNDER OR BY VIRTUE OF THIS
ARTICLE XI, TOGETHER WITH ANY OTHER SUMS WHICH THEN MAY BE HELD BY THE MORTGAGEE
UNDER THIS MORTGAGE, WHETHER UNDER THE PROVISIONS OF THIS ARTICLE XI OR
OTHERWISE, SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE.

 

(IV)          THE MORTGAGEE MAY BID FOR AND ACQUIRE THE MORTGAGED PROPERTY OR
ANY PART THEREOF AT ANY SALE MADE UNDER OR BY VIRTUE OF THIS ARTICLE XI AND, IN
LIEU OF PAYING CASH THEREFOR, MAY MAKE SETTLEMENT FOR THE PURCHASE PRICE BY
CREDITING AGAINST THE PURCHASE PRICE THE UNPAID AMOUNTS (WHETHER OR NOT THEN DUE
AND OWING) IN RESPECT OF THE SECURED OBLIGATIONS, AFTER DEDUCTING FROM THE SALES
PRICE THE

 

25

--------------------------------------------------------------------------------


 

EXPENSE OF THE SALE AND THE REASONABLE COSTS OF THE ACTION OR PROCEEDINGS AND
ANY OTHER SUMS THAT THE MORTGAGEE IS AUTHORIZED TO DEDUCT UNDER THIS MORTGAGE.

 

(V)           THE MORTGAGEE MAY ADJOURN FROM TIME TO TIME ANY SALE BY IT TO BE
MADE UNDER OR BY VIRTUE HEREOF BY ANNOUNCEMENT AT THE TIME AND PLACE APPOINTED
FOR SUCH SALE OR FOR SUCH ADJOURNED SALE OR SALES, AND, THE MORTGAGEE, WITHOUT
FURTHER NOTICE OR PUBLICATION, MAY MAKE SUCH SALE AT THE TIME AND PLACE TO WHICH
THE SAME SHALL BE SO ADJOURNED.

 

(VI)          IF THE PREMISES IS COMPRISED OF MORE THAN ONE PARCEL OF LAND, THE
MORTGAGEE MAY TAKE ANY OF THE ACTIONS AUTHORIZED BY THIS SECTION 11.3 IN RESPECT
OF ANY OR A NUMBER OF INDIVIDUAL PARCELS.

 

SECTION 11.4  ADDITIONAL REMEDIES IN CASE OF AN EVENT OF DEFAULT.


 

(I)            THE MORTGAGEE SHALL BE ENTITLED TO RECOVER JUDGMENT AS AFORESAID
EITHER BEFORE, AFTER OR DURING THE PENDENCY OF ANY PROCEEDINGS FOR THE
ENFORCEMENT OF THE PROVISIONS HEREOF, AND THE RIGHT OF THE MORTGAGEE TO RECOVER
SUCH JUDGMENT SHALL NOT BE AFFECTED BY ANY ENTRY OR SALE HEREUNDER, OR BY THE
EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY FOR THE ENFORCEMENT OF THE
PROVISIONS HEREOF, OR THE FORECLOSURE OF, OR ABSOLUTE CONVEYANCE PURSUANT TO,
THIS MORTGAGE.  IN CASE OF PROCEEDINGS AGAINST THE MORTGAGOR IN INSOLVENCY OR
BANKRUPTCY OR ANY PROCEEDINGS FOR ITS REORGANIZATION OR INVOLVING THE
LIQUIDATION OF ITS ASSETS, THE MORTGAGEE SHALL BE ENTITLED TO PROVE THE WHOLE
AMOUNT OF PRINCIPAL AND INTEREST AND OTHER PAYMENTS, CHARGES AND COSTS DUE IN
RESPECT OF THE SECURED OBLIGATIONS TO THE FULL AMOUNT THEREOF WITHOUT DEDUCTING
THEREFROM ANY PROCEEDS OBTAINED FROM THE SALE OF THE WHOLE OR ANY PART OF THE
MORTGAGED PROPERTY; PROVIDED, HOWEVER, THAT IN NO CASE SHALL THE MORTGAGEE
RECEIVE A GREATER AMOUNT THAN THE AGGREGATE OF SUCH PRINCIPAL, INTEREST AND SUCH
OTHER PAYMENTS, CHARGES AND COSTS (WITH INTEREST AT THE DEFAULT RATE) FROM THE
PROCEEDS OF THE SALE OF THE MORTGAGED PROPERTY AND THE DISTRIBUTION FROM THE
ESTATE OF THE MORTGAGOR.

 

(II)           ANY RECOVERY OF ANY JUDGMENT BY THE MORTGAGEE AND ANY LEVY OF ANY
EXECUTION UNDER ANY JUDGMENT UPON THE MORTGAGED PROPERTY SHALL NOT AFFECT IN ANY
MANNER OR TO ANY EXTENT THE LIEN AND SECURITY INTERESTS CREATED AND EVIDENCED
HEREBY UPON THE MORTGAGED PROPERTY OR ANY PART THEREOF, OR ANY CONVEYANCES,
POWERS, RIGHTS AND REMEDIES OF THE MORTGAGEE HEREUNDER, BUT SUCH CONVEYANCES,
POWERS, RIGHTS AND REMEDIES SHALL CONTINUE UNIMPAIRED AS BEFORE.

 

(III)          ANY MONIES COLLECTED BY THE MORTGAGEE UNDER THIS SECTION 11.4
SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.3(III).

 

SECTION 11.5  LEGAL PROCEEDINGS AFTER AN EVENT OF DEFAULT.


 

(I)            AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT AND IMMEDIATELY UPON
THE COMMENCEMENT OF ANY ACTION, SUIT OR LEGAL PROCEEDINGS TO OBTAIN JUDGMENT FOR
THE SECURED OBLIGATIONS OR ANY PART THEREOF, OR OF ANY PROCEEDINGS TO FORECLOSE
THE LIEN AND SECURITY INTEREST CREATED AND EVIDENCED HEREBY OR OTHERWISE ENFORCE
THE PROVISIONS HEREOF OR OF ANY OTHER PROCEEDINGS IN AID OF THE ENFORCEMENT
HEREOF, THE MORTGAGOR SHALL ENTER ITS VOLUNTARY APPEARANCE IN SUCH ACTION, SUIT
OR PROCEEDING.

 

(II)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE MORTGAGEE SHALL BE ENTITLED FORTHWITH AS A MATTER OF RIGHT,
CONCURRENTLY OR INDEPENDENTLY OF ANY OTHER RIGHT OR REMEDY HEREUNDER EITHER
BEFORE OR AFTER DECLARING THE SECURED OBLIGATIONS OR ANY PART THEREOF TO BE DUE

 

26

--------------------------------------------------------------------------------


 

AND PAYABLE, TO THE APPOINTMENT OF A RECEIVER WITHOUT GIVING NOTICE TO ANY PARTY
AND WITHOUT REGARD TO THE ADEQUACY OR INADEQUACY OF ANY SECURITY FOR THE SECURED
OBLIGATIONS OR THE SOLVENCY OR INSOLVENCY OF ANY PERSON OR ENTITY THEN LEGALLY
OR EQUITABLY LIABLE FOR THE SECURED OBLIGATIONS OR ANY PORTION THEREOF.  THE
MORTGAGOR HEREBY CONSENTS TO THE APPOINTMENT OF SUCH RECEIVER.  NOTWITHSTANDING
THE APPOINTMENT OF ANY RECEIVER, THE MORTGAGEE SHALL BE ENTITLED AS PLEDGEE TO
THE POSSESSION AND CONTROL OF ANY CASH, DEPOSITS OR INSTRUMENTS AT THE TIME HELD
BY OR PAYABLE OR DELIVERABLE UNDER THE TERMS OF THE INDENTURE TO THE MORTGAGEE.

 

(III)          THE MORTGAGOR SHALL NOT (A) AT ANY TIME INSIST UPON, OR PLEAD, OR
IN ANY MANNER WHATSOEVER CLAIM OR TAKE ANY BENEFIT OR ADVANTAGE OF ANY STAY OR
EXTENSION OR MORATORIUM LAW, ANY EXEMPTION FROM EXECUTION OR SALE OF THE
MORTGAGED PROPERTY OR ANY PART THEREOF, WHEREVER ENACTED, NOW OR AT ANY TIME
HEREAFTER IN FORCE, WHICH MAY AFFECT THE COVENANTS AND TERMS OF PERFORMANCE
HEREOF, (B) CLAIM, TAKE OR INSIST ON ANY BENEFIT OR ADVANTAGE OF ANY LAW NOW OR
HEREAFTER IN FORCE PROVIDING FOR THE VALUATION OR APPRAISAL OF THE MORTGAGED
PROPERTY, OR ANY PART THEREOF, PRIOR TO ANY SALE OR SALES OF THE MORTGAGED
PROPERTY WHICH MAY BE MADE PURSUANT TO THIS MORTGAGE, OR PURSUANT TO ANY DECREE,
JUDGMENT OR ORDER OF ANY COURT OF COMPETENT JURISDICTION OR (C) AFTER ANY SUCH
SALE OR SALES, CLAIM OR EXERCISE ANY RIGHT UNDER ANY STATUTE HERETOFORE OR
HEREAFTER ENACTED TO REDEEM THE PROPERTY SO SOLD OR ANY PART THEREOF.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE MORTGAGOR HEREBY EXPRESSLY (A) WAIVES
ALL BENEFIT OR ADVANTAGE OF ANY SUCH LAW OR LAWS, INCLUDING, WITHOUT LIMITATION,
ANY STATUTE OF LIMITATIONS APPLICABLE TO THIS MORTGAGE, (B) WAIVES ALL RIGHTS TO
HAVE THE MORTGAGED PROPERTY MARSHALLED ON ANY FORECLOSURE OF THIS MORTGAGE,
(C) WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATED TO THE ENFORCEMENT HEREOF, (D) WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING BROUGHT
IN CONNECTION WITH THIS MORTGAGE AND FURTHER WAIVES AND AGREES NOT TO PLEAD THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM AND (E) COVENANTS NOT TO HINDER, DELAY OR IMPEDE THE
EXECUTION OF ANY POWER GRANTED OR DELEGATED TO THE MORTGAGEE BY THIS MORTGAGE
BUT TO SUFFER AND PERMIT THE EXECUTION OF EVERY SUCH POWER AS THOUGH NO SUCH LAW
OR LAWS HAD BEEN MADE OR ENACTED.  THE MORTGAGEE SHALL NOT BE LIABLE FOR ANY
INCORRECT OR IMPROPER PAYMENT MADE PURSUANT TO THIS ARTICLE XI IN THE ABSENCE OF
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

SECTION 11.6  REMEDIES NOT EXCLUSIVE.  NO REMEDY CONFERRED UPON OR RESERVED TO
THE MORTGAGEE BY THIS MORTGAGE IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY
OR REMEDIES, AND EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN
ADDITION TO EVERY OTHER REMEDY GIVEN UNDER THIS MORTGAGE OR NOW OR HEREAFTER
EXISTING AT LAW OR IN EQUITY.  ANY DELAY OR OMISSION OF THE MORTGAGEE TO
EXERCISE ANY RIGHT OR POWER ACCRUING ON ANY EVENT OF DEFAULT SHALL NOT IMPAIR
ANY SUCH RIGHT OR POWER AND SHALL NOT BE CONSTRUED TO BE A WAIVER OF OR
ACQUIESCENCE IN ANY SUCH EVENT OF DEFAULT.  EVERY POWER AND REMEDY GIVEN BY THIS
MORTGAGE MAY BE EXERCISED FROM TIME TO TIME CONCURRENTLY OR INDEPENDENTLY, WHEN
AND AS OFTEN AS MAY BE DEEMED EXPEDIENT BY THE MORTGAGEE IN SUCH ORDER AND
MANNER AS THE MORTGAGEE, IN ITS SOLE DISCRETION, MAY ELECT.  IF THE MORTGAGEE
ACCEPTS ANY MONIES REQUIRED TO BE PAID BY THE MORTGAGOR UNDER THIS MORTGAGE
AFTER THE SAME BECOME DUE, SUCH ACCEPTANCE SHALL NOT CONSTITUTE A WAIVER OF THE
RIGHT EITHER TO REQUIRE PROMPT PAYMENT, WHEN DUE, OF ALL OTHER SUMS SECURED BY
THIS MORTGAGE OR TO DECLARE AN EVENT OF DEFAULT WITH REGARD TO SUBSEQUENT
DEFAULTS.  IF THE MORTGAGEE ACCEPTS ANY MONIES REQUIRED TO BE PAID BY THE
MORTGAGOR UNDER THIS MORTGAGE IN AN AMOUNT LESS THAN THE SUM THEN DUE, SUCH
ACCEPTANCE SHALL BE DEEMED AN ACCEPTANCE ON ACCOUNT ONLY AND ON THE CONDITION
THAT IT SHALL NOT CONSTITUTE A WAIVER OF THE OBLIGATION OF THE MORTGAGOR TO PAY
THE ENTIRE SUM THEN DUE, AND THE MORTGAGOR’S FAILURE TO PAY THE ENTIRE SUM THEN
DUE SHALL BE AND CONTINUE TO BE A DEFAULT HEREUNDER NOTWITHSTANDING ACCEPTANCE
OF SUCH AMOUNT ON ACCOUNT.

 

27

--------------------------------------------------------------------------------


 


ARTICLE XII


 


SECURITY AGREEMENT AND FIXTURE FILING


 


SECTION 12.1  SECURITY AGREEMENT.  TO THE EXTENT THAT THE MORTGAGED PROPERTY
INCLUDES PERSONAL PROPERTY OR ITEMS OF PERSONAL PROPERTY WHICH ARE OR ARE TO
BECOME FIXTURES UNDER APPLICABLE LAW, THIS MORTGAGE SHALL ALSO BE CONSTRUED AS A
SECURITY AGREEMENT UNDER THE UCC; AND, UPON AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE MORTGAGEE SHALL BE ENTITLED WITH RESPECT TO SUCH PERSONAL
PROPERTY TO EXERCISE ALL REMEDIES HEREUNDER, ALL REMEDIES AVAILABLE UNDER THE
UCC WITH RESPECT TO FIXTURES AND ALL OTHER REMEDIES AVAILABLE UNDER APPLICABLE
LAW.  WITHOUT LIMITING THE FOREGOING, SUCH PERSONAL PROPERTY MAY, AT THE
MORTGAGEE’S OPTION, (I) BE SOLD HEREUNDER TOGETHER WITH ANY SALE OF ANY PORTION
OF THE MORTGAGED PROPERTY OR OTHERWISE, (II) BE SOLD PURSUANT TO THE UCC, OR
(III) BE DEALT WITH BY THE MORTGAGEE IN ANY OTHER MANNER PERMITTED UNDER
APPLICABLE LAW.  THE MORTGAGEE MAY REQUIRE THE MORTGAGOR TO ASSEMBLE SUCH
PERSONAL PROPERTY AND MAKE IT AVAILABLE TO THE MORTGAGEE AT A PLACE TO BE
DESIGNATED BY THE MORTGAGEE.  THE MORTGAGOR ACKNOWLEDGES AND AGREES THAT A
DISPOSITION OF THE PERSONAL PROPERTY IN ACCORDANCE WITH THE MORTGAGEE’S RIGHTS
AND REMEDIES IN RESPECT TO THE MORTGAGED PROPERTY AS HERETOFORE PROVIDED IS A
COMMERCIALLY REASONABLE DISPOSITION THEREOF; PROVIDED, HOWEVER, THAT THE
MORTGAGEE SHALL GIVE THE MORTGAGOR NOT LESS THAN TEN (10) DAYS’ PRIOR NOTICE OF
THE TIME AND PLACE OF ANY INTENDED DISPOSITION.


 


SECTION 12.2  FIXTURE FILING.  TO THE EXTENT THAT THE MORTGAGED PROPERTY
INCLUDES ITEMS OF PERSONAL PROPERTY WHICH ARE OR ARE TO BECOME FIXTURES UNDER
APPLICABLE LAW, AND TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE FILING
HEREOF IN THE REAL ESTATE RECORDS OF THE COUNTY IN WHICH SUCH MORTGAGED PROPERTY
IS LOCATED SHALL ALSO OPERATE FROM THE TIME OF FILING AS A FIXTURE FILING WITH
RESPECT TO SUCH MORTGAGED PROPERTY, AND THE FOLLOWING INFORMATION IS APPLICABLE
FOR THE PURPOSE OF SUCH FIXTURE FILING, TO WIT:

 

Name and Address of the debtor:

 

The Mortgagor having the address described in the Preamble hereof.

 

Name and Address of the secured party:

 

The Mortgagee having the address described in the Preamble hereof.

 

This Financing Statement covers the following types or items of property:

 

The Mortgaged Property.

 

This instrument covers goods or items of personal property which are or are to
become fixtures upon the real property described in Schedule A attached hereto.

 

The name of the record owner of the Property on which such fixtures are or are
to be located is the Mortgagor.

 

In addition, Mortgagor authorizes the Mortgagee to file appropriate financing
and continuation statements under the UCC in effect in the jurisdiction in which
the Mortgaged Property is located as may be required by law in order to
establish, preserve and protect the liens and security interests intended to be
granted to the Mortgagee pursuant to this Mortgage in the Mortgaged Property.

 

28

--------------------------------------------------------------------------------


 


ARTICLE XIII


 


FURTHER ASSURANCES


 


SECTION 13.1  RECORDING DOCUMENTATION TO ASSURE SECURITY.  THE MORTGAGOR SHALL,
FORTHWITH AFTER THE EXECUTION AND DELIVERY HEREOF AND THEREAFTER, FROM TIME TO
TIME, CAUSE THIS MORTGAGE AND ANY FINANCING STATEMENT, CONTINUATION STATEMENT OR
SIMILAR INSTRUMENT RELATING TO ANY THEREOF OR TO ANY PROPERTY INTENDED TO BE
SUBJECT TO THE LIEN HEREOF TO BE FILED, REGISTERED AND RECORDED IN SUCH MANNER
AND IN SUCH PLACES AS MAY BE REQUIRED BY ANY PRESENT OR FUTURE LAW IN ORDER TO
PUBLISH NOTICE OF AND FULLY TO PROTECT THE VALIDITY AND PRIORITY THEREOF OR THE
LIEN HEREOF PURPORTED TO BE CREATED UPON THE MORTGAGED PROPERTY AND THE INTEREST
AND RIGHTS OF THE MORTGAGEE THEREIN.  THE MORTGAGOR SHALL PAY OR CAUSE TO BE
PAID ALL TAXES AND FEES INCIDENT TO SUCH FILING, REGISTRATION AND RECORDING, AND
ALL REASONABLE EXPENSES INCIDENT TO THE PREPARATION, EXECUTION AND
ACKNOWLEDGMENT THEREOF, AND OF ANY INSTRUMENT OF FURTHER ASSURANCE, AND ALL
FEDERAL OR STATE STAMP TAXES OR OTHER TAXES, DUTIES AND CHARGES ARISING OUT OF
OR IN CONNECTION WITH THE EXECUTION AND DELIVERY OF SUCH INSTRUMENTS.


 


SECTION 13.2  FURTHER ACTS.  THE MORTGAGOR SHALL, AT THE SOLE COST AND EXPENSE
OF THE MORTGAGOR, DO, EXECUTE, ACKNOWLEDGE AND DELIVER ALL AND EVERY SUCH
FURTHER ACTS, DEEDS, CONVEYANCES, MORTGAGES, ASSIGNMENTS, NOTICES OF ASSIGNMENT,
TRANSFERS, FINANCING STATEMENTS, CONTINUATION STATEMENTS, INSTRUMENTS AND
ASSURANCES AS THE MORTGAGEE SHALL FROM TIME TO TIME REASONABLY REQUEST, WHICH
MAY BE NECESSARY IN THE JUDGMENT OF THE MORTGAGEE FROM TIME TO TIME TO ASSURE,
PERFECT, CONVEY, ASSIGN, MORTGAGE, TRANSFER AND CONFIRM UNTO THE MORTGAGEE, THE
PROPERTY AND RIGHTS HEREBY CONVEYED OR ASSIGNED OR WHICH THE MORTGAGOR MAY BE OR
MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN TO THE MORTGAGEE OR FOR CARRYING
OUT THE INTENTION OR FACILITATING THE PERFORMANCE OF THE TERMS HEREOF OR THE
FILING, REGISTERING OR RECORDING HEREOF.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN THE EVENT THAT THE MORTGAGEE DESIRES TO EXERCISE ANY REMEDIES,
CONSENSUAL RIGHTS OR ATTORNEY-IN-FACT POWERS SET FORTH IN THIS MORTGAGE AND
DETERMINES IT NECESSARY TO OBTAIN ANY APPROVALS OR CONSENTS OF ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON THEREFOR, THEN, UPON THE REASONABLE REQUEST OF THE
MORTGAGEE, THE MORTGAGOR AGREES TO USE ITS BEST EFFORTS TO ASSIST AND AID THE
MORTGAGEE TO OBTAIN AS SOON AS PRACTICABLE ANY NECESSARY APPROVALS OR CONSENTS
FOR THE EXERCISE OF ANY SUCH REMEDIES, RIGHTS AND POWERS.  IN THE EVENT THE
MORTGAGOR SHALL FAIL AFTER DEMAND TO EXECUTE ANY INSTRUMENT OR TAKE ANY ACTION
REQUIRED TO BE EXECUTED OR TAKEN BY THE MORTGAGOR UNDER THIS SECTION 13.2, THE
MORTGAGEE MAY EXECUTE OR TAKE THE SAME AS THE ATTORNEY-IN-FACT FOR THE
MORTGAGOR, SUCH POWER OF ATTORNEY BEING COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.


 


SECTION 13.3  ADDITIONAL SECURITY.  WITHOUT NOTICE TO OR CONSENT OF THE
MORTGAGOR AND WITHOUT IMPAIRMENT OF THE LIEN AND RIGHTS CREATED BY THIS
MORTGAGE, THE MORTGAGEE MAY ACCEPT (BUT THE MORTGAGOR SHALL NOT BE OBLIGATED TO
FURNISH) FROM THE MORTGAGOR OR FROM ANY OTHER PERSON, ADDITIONAL SECURITY FOR
THE SECURED OBLIGATIONS.  NEITHER THE GIVING HEREOF NOR THE ACCEPTANCE OF ANY
SUCH ADDITIONAL SECURITY SHALL PREVENT THE MORTGAGEE FROM RESORTING, FIRST, TO
SUCH ADDITIONAL SECURITY, AND, SECOND, TO THE SECURITY CREATED BY THIS MORTGAGE
WITHOUT AFFECTING THE MORTGAGEE’S LIEN AND RIGHTS UNDER THIS MORTGAGE.

 

29

--------------------------------------------------------------------------------


 


ARTICLE XIV


 


MISCELLANEOUS


 


SECTION 14.1  COVENANTS TO RUN WITH THE LAND.  ALL OF THE GRANTS, COVENANTS,
TERMS, PROVISIONS AND CONDITIONS IN THIS MORTGAGE SHALL RUN WITH THE LAND AND
SHALL APPLY TO, AND BIND THE SUCCESSORS AND ASSIGNS OF, THE MORTGAGOR.  IF THERE
SHALL BE MORE THAN ONE MORTGAGOR WITH RESPECT TO THE MORTGAGED PROPERTY, THE
COVENANTS AND WARRANTIES HEREOF SHALL BE JOINT AND SEVERAL.


 


SECTION 14.2  NO MERGER.  THE RIGHTS AND ESTATE CREATED BY THIS MORTGAGE SHALL
NOT, UNDER ANY CIRCUMSTANCES, BE HELD TO HAVE MERGED INTO ANY OTHER ESTATE OR
INTEREST NOW OWNED OR HEREAFTER ACQUIRED BY THE MORTGAGEE UNLESS THE MORTGAGEE
SHALL HAVE CONSENTED TO SUCH MERGER IN WRITING.


 


SECTION 14.3  CONCERNING MORTGAGEE.


 

(I)            THE MORTGAGEE HAS BEEN APPOINTED AS TRUSTEE PURSUANT TO THE
INDENTURE.  THE ACTIONS OF THE MORTGAGEE HEREUNDER ARE SUBJECT TO THE PROVISIONS
OF THE INDENTURE.  THE MORTGAGEE SHALL HAVE THE RIGHT HEREUNDER TO MAKE DEMANDS,
TO GIVE NOTICES, TO EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS, AND TO TAKE
OR REFRAIN FROM TAKING ACTION (INCLUDING, WITHOUT LIMITATION, THE RELEASE OR
SUBSTITUTION OF THE MORTGAGED PROPERTY), IN ACCORDANCE WITH THIS MORTGAGE AND
THE INDENTURE.  THE MORTGAGEE MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT IN
CONNECTION HEREWITH AND SHALL NOT BE LIABLE FOR THE NEGLIGENCE OR MISCONDUCT OF
ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT IN GOOD FAITH.  THE
MORTGAGEE MAY RESIGN AND A SUCCESSOR MORTGAGEE MAY BE APPOINTED IN THE MANNER
PROVIDED IN THE INDENTURE.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS THE
MORTGAGEE BY A SUCCESSOR MORTGAGEE, THAT SUCCESSOR MORTGAGEE SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING MORTGAGEE UNDER THIS MORTGAGE, AND THE RETIRING MORTGAGEE SHALL
THEREUPON BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS MORTGAGE. 
AFTER ANY RETIRING MORTGAGEE’S RESIGNATION, THE PROVISIONS HEREOF SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT UNDER THIS
MORTGAGE WHILE IT WAS THE MORTGAGEE.

 

(II)           THE MORTGAGEE SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE
IN THE CUSTODY AND PRESERVATION OF THE MORTGAGED PROPERTY IN ITS POSSESSION IF
SUCH MORTGAGED PROPERTY IS ACCORDED TREATMENT SUBSTANTIALLY EQUIVALENT TO THAT
WHICH THE MORTGAGEE, IN ITS INDIVIDUAL CAPACITY, ACCORDS ITS OWN PROPERTY
CONSISTING OF SIMILAR INSTRUMENTS OR INTERESTS, IT BEING UNDERSTOOD THAT NEITHER
THE MORTGAGEE NOR ANY OF THE SECURED PARTIES SHALL HAVE RESPONSIBILITY FOR
TAKING ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PERSON WITH RESPECT TO
ANY MORTGAGED PROPERTY.

 

(III)          THE MORTGAGEE SHALL BE ENTITLED TO RELY UPON ANY WRITTEN NOTICE,
STATEMENT, CERTIFICATE, ORDER OR OTHER DOCUMENT OR ANY TELEPHONE MESSAGE
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON, AND, WITH RESPECT TO ALL MATTERS PERTAINING TO THIS
MORTGAGE AND ITS DUTIES HEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT.

 

(IV)          IF ANY PORTION OF THE MORTGAGED PROPERTY ALSO CONSTITUTES
COLLATERAL GRANTED TO THE MORTGAGEE UNDER ANY OTHER DEED OF TRUST, MORTGAGE,
SECURITY AGREEMENT, PLEDGE OR INSTRUMENT OF ANY TYPE, IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS HEREOF AND THE PROVISIONS OF SUCH OTHER DEED OF
TRUST, MORTGAGE, SECURITY AGREEMENT, PLEDGE OR INSTRUMENT OF ANY TYPE IN RESPECT
OF SUCH COLLATERAL, THE MORTGAGEE, IN ITS SOLE DISCRETION, SHALL SELECT WHICH
PROVISION OR PROVISIONS SHALL CONTROL.

 

30

--------------------------------------------------------------------------------


 


SECTION 14.4  MORTGAGEE MAY PERFORM; MORTGAGEE APPOINTED ATTORNEY-IN-FACT.  IF
THE MORTGAGOR SHALL FAIL TO PERFORM ANY COVENANTS CONTAINED IN THIS MORTGAGE,
SUBJECT TO ANY APPLICABLE GRACE PERIODS OR CONTEST RIGHTS PERMITTED PURSUANT TO
ARTICLE IX HEREOF (INCLUDING, WITHOUT LIMITATION, THE MORTGAGOR’S COVENANTS TO
(I) PAY THE PREMIUMS IN RESPECT OF ALL REQUIRED INSURANCE POLICIES HEREUNDER,
(II) PAY CHARGES, (III) MAKE REPAIRS, (IV) DISCHARGE LIENS OR (V) PAY OR PERFORM
ANY OBLIGATIONS OF THE MORTGAGOR UNDER ANY MORTGAGED PROPERTY) OR IF ANY
WARRANTY ON THE PART OF THE MORTGAGOR CONTAINED HEREIN SHALL BE BREACHED, THE
MORTGAGEE MAY (BUT SHALL NOT BE OBLIGATED TO) DO THE SAME OR CAUSE IT TO BE DONE
OR REMEDY ANY SUCH BREACH, AND MAY EXPEND FUNDS FOR SUCH PURPOSE; PROVIDED,
HOWEVER, THAT THE MORTGAGEE SHALL IN NO EVENT BE BOUND TO INQUIRE INTO THE
VALIDITY OF ANY TAX, LIEN, IMPOSITION OR OTHER OBLIGATION WHICH THE MORTGAGOR
FAILS TO PAY OR PERFORM AS AND WHEN REQUIRED HEREBY AND WHICH THE MORTGAGOR DOES
NOT CONTEST IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX HEREOF.  ANY AND ALL
AMOUNTS SO EXPENDED BY THE MORTGAGEE SHALL BE PAID BY THE MORTGAGOR IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 14.5 HEREOF.  NEITHER THE PROVISIONS
OF THIS SECTION 14.4 NOR ANY ACTION TAKEN BY THE MORTGAGEE PURSUANT TO THE
PROVISIONS OF THIS SECTION 14.4 SHALL PREVENT ANY SUCH FAILURE TO OBSERVE ANY
COVENANT CONTAINED IN THIS MORTGAGE NOR ANY BREACH OF WARRANTY FROM CONSTITUTING
AN EVENT OF DEFAULT.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE MORTGAGOR
HEREBY APPOINTS THE MORTGAGEE ITS ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE
PLACE AND STEAD OF THE MORTGAGOR AND IN THE NAME OF THE MORTGAGOR TO TAKE ANY
ACTION AND TO EXECUTE ANY INSTRUMENT CONSISTENT WITH THE TERMS HEREOF AND THE
OTHER SECURITY DOCUMENTS WHICH THE MORTGAGEE MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES HEREOF.  THE FOREGOING GRANT OF AUTHORITY IS A POWER OF
ATTORNEY COUPLED WITH AN INTEREST AND SUCH APPOINTMENT SHALL BE IRREVOCABLE FOR
THE TERM HEREOF.  THE MORTGAGOR HEREBY RATIFIES ALL THAT SUCH ATTORNEY SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.


 


SECTION 14.5  EXPENSES  THE MORTGAGOR WILL UPON DEMAND PAY TO THE MORTGAGEE THE
AMOUNT OF ANY AND ALL COSTS AND EXPENSES, INCLUDING THE REASONABLE FEES AND
EXPENSES OF ITS COUNSEL AND THE FEES AND EXPENSES OF ANY EXPERTS AND AGENTS
WHICH THE MORTGAGEE MAY INCUR IN CONNECTION WITH (I) ANY ACTION, SUIT OR OTHER
PROCEEDING AFFECTING THE MORTGAGED PROPERTY OR ANY PART THEREOF COMMENCED, IN
WHICH ACTION, SUIT OR PROCEEDING THE MORTGAGEE IS MADE A PARTY OR PARTICIPATES
OR IN WHICH THE RIGHT TO USE THE MORTGAGED PROPERTY OR ANY PART THEREOF IS
THREATENED, OR IN WHICH IT BECOMES NECESSARY IN THE JUDGMENT OF THE MORTGAGEE TO
DEFEND OR UPHOLD THE LIEN HEREOF (INCLUDING, WITHOUT LIMITATION, ANY ACTION,
SUIT OR PROCEEDING TO ESTABLISH OR UPHOLD THE COMPLIANCE OF THE MORTGAGED
PROPERTY WITH ANY REQUIREMENTS OF LAW), (II) THE COLLECTION OF THE SECURED
OBLIGATIONS, (III) THE ENFORCEMENT AND ADMINISTRATION HEREOF, (IV) THE CUSTODY
OR PRESERVATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON,
ANY OF THE MORTGAGED PROPERTY, (V) THE EXERCISE OR ENFORCEMENT OF ANY OF THE
RIGHTS OF THE MORTGAGEE OR ANY SECURED PARTY HEREUNDER OR (VI) THE FAILURE BY
THE MORTGAGOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.  ALL AMOUNTS
EXPENDED BY THE MORTGAGEE AND PAYABLE BY THE MORTGAGOR UNDER THIS SECTION 14.5
SHALL BE DUE UPON DEMAND THEREFOR (TOGETHER WITH INTEREST THEREON ACCRUING AT
THE DEFAULT RATE DURING THE PERIOD FROM AND INCLUDING THE DATE ON WHICH SUCH
FUNDS WERE SO EXPENDED TO THE DATE OF REPAYMENT) AND SHALL BE PART OF THE
SECURED OBLIGATIONS.  THE MORTGAGOR’S OBLIGATIONS UNDER THIS SECTION 14.5 SHALL
SURVIVE THE TERMINATION HEREOF AND THE DISCHARGE OF THE MORTGAGOR’S OTHER
OBLIGATIONS UNDER THIS MORTGAGE.


 


SECTION 14.6  INDEMNITY.


 

(I)            THE MORTGAGOR AGREES TO INDEMNIFY, PAY AND HOLD HARMLESS THE
MORTGAGEE AND EACH OF THE OTHER SECURED PARTIES AND THE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND AFFILIATES OF THE MORTGAGEE AND EACH OF THE OTHER SECURED
PARTIES (COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL OTHER
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
CLAIMS, COSTS (INCLUDING, WITHOUT LIMITATION, SETTLEMENT COSTS), EXPENSES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING,

 

31

--------------------------------------------------------------------------------


 

WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR SUCH
INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL
PROCEEDING, COMMENCED OR THREATENED, WHETHER OR NOT SUCH INDEMNITEE SHALL BE
DESIGNATED A PARTY THERETO), WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST THAT INDEMNITEE, IN ANY MANNER RELATING TO OR ARISING OUT HEREOF, THE
INDENTURE, THE NOTES, ANY OTHER SECURITY DOCUMENT OR ANY OTHER DOCUMENT
EVIDENCING THE SECURED OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY
MISREPRESENTATION BY THE MORTGAGOR IN THIS MORTGAGE, THE INDENTURE, THE NOTES,
ANY OTHER SECURITY DOCUMENT OR ANY OTHER DOCUMENT EVIDENCING THE SECURED
OBLIGATIONS (THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT THE
MORTGAGOR SHALL HAVE NO OBLIGATION TO AN INDEMNITEE HEREUNDER WITH RESPECT TO
INDEMNIFIED LIABILITIES IF IT HAS BEEN DETERMINED BY A FINAL DECISION (AFTER ALL
APPEALS AND THE EXPIRATION OF TIME TO APPEAL) BY A COURT OF COMPETENT
JURISDICTION THAT SUCH INDEMNIFIED LIABILITIES AROSE FROM THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF THAT INDEMNITEE.  TO THE EXTENT THAT THE UNDERTAKING TO
INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE
UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE MORTGAGOR
SHALL CONTRIBUTE THE MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY AND SATISFY
UNDER APPLICABLE LAW, TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED
LIABILITIES INCURRED BY THE INDEMNITEES OR ANY OF THEM.

 

(II)           SURVIVAL.  THE OBLIGATIONS OF THE MORTGAGOR CONTAINED IN THIS
SECTION 14.6 SHALL SURVIVE THE TERMINATION HEREOF AND THE DISCHARGE OF THE
MORTGAGOR’S OTHER OBLIGATIONS UNDER THIS MORTGAGE, THE INDENTURE AND THE OTHER
SECURITY DOCUMENTS.

 

(III)          REIMBURSEMENT.  ANY AMOUNT PAID BY ANY INDEMNITEE AS TO WHICH
SUCH INDEMNITEE HAS THE RIGHT TO REIMBURSEMENT SHALL CONSTITUTE SECURED
OBLIGATIONS SECURED BY THE MORTGAGED PROPERTY.

 


SECTION 14.7  CONTINUING SECURITY INTEREST; ASSIGNMENT.  THIS MORTGAGE SHALL
CREATE A CONTINUING LIEN ON AND SECURITY INTEREST IN THE MORTGAGED PROPERTY AND
SHALL (I) BE BINDING UPON THE MORTGAGOR, ITS RESPECTIVE SUCCESSORS AND ASSIGNS
AND (II) INURE, TOGETHER WITH THE RIGHTS AND REMEDIES OF THE MORTGAGEE
HEREUNDER, TO THE BENEFIT OF THE MORTGAGEE AND THE OTHER SECURED PARTIES AND
EACH OF THEIR RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS.  NO OTHER PERSONS
(INCLUDING, WITHOUT LIMITATION, ANY OTHER CREDITOR OF MORTGAGOR) SHALL HAVE ANY
INTEREST HEREIN OR ANY RIGHT OR BENEFIT WITH RESPECT HERETO.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING CLAUSE (II), ANY HOLDER OF THE NOTES MAY ASSIGN
OR OTHERWISE TRANSFER ANY INDEBTEDNESS HELD BY IT SECURED BY THIS MORTGAGE TO
ANY OTHER PERSON, AND SUCH OTHER PERSON SHALL THEREUPON BECOME VESTED WITH ALL
THE BENEFITS IN RESPECT THEREOF GRANTED TO SUCH HOLDER, HEREIN OR OTHERWISE,
SUBJECT HOWEVER, TO THE PROVISIONS OF THE INDENTURE.


 


SECTION 14.8  TERMINATION; RELEASE.  THE MORTGAGED PROPERTY SHALL BE RELEASED
FROM THE LIEN OF THIS MORTGAGE IN ACCORDANCE WITH THE PROVISIONS OF ARTICLES [X
AND XIII] OF THE INDENTURE.


 


SECTION 14.9  MODIFICATION IN WRITING.  NO AMENDMENT, MODIFICATION, SUPPLEMENT,
TERMINATION OR WAIVER OF OR TO ANY PROVISION HEREOF, NOR CONSENT TO ANY
DEPARTURE BY THE MORTGAGOR THEREFROM, SHALL BE EFFECTIVE UNLESS THE SAME SHALL
BE DONE IN ACCORDANCE WITH THE TERMS OF THE INDENTURE AND UNLESS IN WRITING AND
SIGNED BY THE MORTGAGEE AND MORTGAGOR.  ANY AMENDMENT, MODIFICATION OR
SUPPLEMENT OF OR TO ANY PROVISION HEREOF, ANY WAIVER OF ANY PROVISION HEREOF AND
ANY CONSENT TO ANY DEPARTURE BY THE MORTGAGOR FROM THE TERMS OF ANY PROVISION
HEREOF SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH MADE OR GIVEN.  EXCEPT WHERE NOTICE IS SPECIFICALLY REQUIRED
BY THIS MORTGAGE OR ANY OTHER SECURITY DOCUMENT, NO NOTICE TO OR DEMAND ON THE
MORTGAGOR IN ANY CASE SHALL ENTITLE THE MORTGAGOR TO ANY OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.

 

32

--------------------------------------------------------------------------------


 


SECTION 14.10  NOTICES.  UNLESS OTHERWISE PROVIDED HEREIN OR IN THE INDENTURE,
ANY NOTICE OR OTHER COMMUNICATION HEREIN REQUIRED OR PERMITTED TO BE GIVEN SHALL
BE GIVEN IN THE MANNER AND BECOME EFFECTIVE AS SET FORTH IN THE INDENTURE, IF TO
THE MORTGAGOR, ADDRESSED TO IT AT THE ADDRESS OF THE ISSUER SET FORTH IN THE
INDENTURE, AND AS TO THE MORTGAGEE, ADDRESSED TO IT AT ITS ADDRESS SET FORTH IN
THE INDENTURE, OR IN EACH CASE AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY
SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTY COMPLYING AS TO DELIVERY WITH
THE TERMS OF THIS SECTION 14.10.


 


SECTION 14.11  GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.  THIS
MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE.  MORTGAGOR AGREES THAT SERVICE OF PROCESS
IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE ISSUER AT ITS ADDRESS SET FORTH IN THE INDENTURE OR AT SUCH OTHER ADDRESS OF
WHICH THE MORTGAGEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO.  IF ANY AGENT
APPOINTED BY MORTGAGOR REFUSES TO ACCEPT SERVICE, MORTGAGOR HEREBY AGREES THAT
SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE.  NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF MORTGAGEE TO BRING PROCEEDINGS AGAINST MORTGAGOR IN THE
COURTS OF ANY OTHER JURISDICTION.  THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 14.12  SEVERABILITY OF PROVISIONS.  ANY PROVISION HEREOF WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 14.13  LIMITATION ON INTEREST PAYABLE.  IT IS THE INTENTION OF THE
PARTIES TO CONFORM STRICTLY TO THE USURY LAWS, WHETHER STATE OR FEDERAL, THAT
ARE APPLICABLE TO THE TRANSACTION OF WHICH THIS MORTGAGE IS A PART.  ALL
AGREEMENTS BETWEEN THE MORTGAGOR AND THE MORTGAGEE, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER ORAL OR WRITTEN, ARE HEREBY EXPRESSLY LIMITED SO
THAT IN NO CONTINGENCY OR EVENT WHATSOEVER SHALL THE AMOUNT PAID OR AGREED TO BE
PAID BY THE MORTGAGOR FOR THE USE, FORBEARANCE OR DETENTION OF THE MONEY TO BE
LOANED OR ADVANCED UNDER THE INDENTURE OR ANY RELATED DOCUMENT OR FOR THE
PAYMENT OR PERFORMANCE OF ANY COVENANT OR OBLIGATION CONTAINED HEREIN OR IN THE
INDENTURE OR ANY RELATED DOCUMENT EXCEED THE MAXIMUM AMOUNT PERMISSIBLE UNDER
APPLICABLE FEDERAL OR STATE USURY LAWS.  IF UNDER ANY CIRCUMSTANCES WHATSOEVER
FULFILLMENT OF ANY SUCH PROVISION, AT THE TIME PERFORMANCE OF SUCH PROVISION
SHALL BE DUE, SHALL INVOLVE EXCEEDING THE LIMIT OF VALIDITY PRESCRIBED BY LAW,
THEN THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE LIMIT OF SUCH
VALIDITY.  IF UNDER ANY CIRCUMSTANCES THE MORTGAGOR SHALL HAVE PAID AN AMOUNT
DEEMED INTEREST BY APPLICABLE LAW, WHICH WOULD EXCEED THE HIGHEST LAWFUL RATE,
SUCH AMOUNT THAT WOULD BE EXCESSIVE INTEREST UNDER APPLICABLE USURY LAWS SHALL
BE APPLIED TO THE REDUCTION OF THE PRINCIPAL AMOUNT OWING IN RESPECT OF THE
SECURED OBLIGATIONS AND NOT TO THE PAYMENT OF INTEREST, OR IF

 

33

--------------------------------------------------------------------------------


 


SUCH EXCESSIVE INTEREST EXCEEDS THE UNPAID BALANCE OF PRINCIPAL AND ANY OTHER
AMOUNTS DUE HEREUNDER, THE EXCESS SHALL BE REFUNDED TO THE MORTGAGOR.  ALL SUMS
PAID OR AGREED TO BE PAID FOR THE USE, FORBEARANCE OR DETENTION OF THE PRINCIPAL
UNDER ANY EXTENSION OF CREDIT BY THE MORTGAGEE SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, AND TO THE EXTENT NECESSARY TO PRECLUDE EXCEEDING THE LIMIT OF
VALIDITY PRESCRIBED BY LAW, BE AMORTIZED, PRORATED, ALLOCATED AND SPREAD FROM
THE DATE HEREOF UNTIL PAYMENT IN FULL OF THE SECURED OBLIGATIONS SO THAT THE
ACTUAL RATE OF INTEREST ON ACCOUNT OF SUCH PRINCIPAL AMOUNTS IS UNIFORM
THROUGHOUT THE TERM HEREOF.


 


SECTION 14.14  BUSINESS DAYS.  IN THE EVENT ANY TIME PERIOD OR ANY DATE PROVIDED
IN THIS MORTGAGE ENDS OR FALLS ON A DAY OTHER THAN A BUSINESS DAY, THEN SUCH
TIME PERIOD SHALL BE DEEMED TO END AND SUCH DATE SHALL BE DEEMED TO FALL ON THE
NEXT SUCCEEDING BUSINESS DAY, AND PERFORMANCE HEREIN MAY BE MADE ON SUCH
BUSINESS DAY, WITH THE SAME FORCE AND EFFECT AS IF MADE ON SUCH OTHER DAY.


 


SECTION 14.15  RELATIONSHIP.  THE RELATIONSHIP OF THE MORTGAGEE TO THE MORTGAGOR
HEREUNDER IS STRICTLY AND SOLELY THAT OF LENDER AND BORROWER AND MORTGAGOR AND
MORTGAGEE AND NOTHING CONTAINED IN THE INDENTURE, THE NOTES, THIS MORTGAGE OR
ANY OTHER DOCUMENT OR INSTRUMENT NOW EXISTING AND DELIVERED IN CONNECTION
THEREWITH OR OTHERWISE IN CONNECTION WITH THE SECURED OBLIGATIONS IS INTENDED TO
CREATE, OR SHALL IN ANY EVENT OR UNDER ANY CIRCUMSTANCE BE CONSTRUED AS CREATING
A PARTNERSHIP, JOINT VENTURE, TENANCY-IN-COMMON, JOINT TENANCY OR OTHER
RELATIONSHIP OF ANY NATURE WHATSOEVER BETWEEN THE MORTGAGEE AND THE MORTGAGOR
OTHER THAN AS LENDER AND BORROWER AND MORTGAGOR AND MORTGAGEE.


 


SECTION 14.16  WAIVER OF STAY.


 

(I)            THE MORTGAGOR AGREES THAT IN THE EVENT THAT THE MORTGAGOR OR ANY
PROPERTY OR ASSETS OF THE MORTGAGOR SHALL HEREAFTER BECOME THE SUBJECT OF A
VOLUNTARY OR INVOLUNTARY PROCEEDING UNDER THE BANKRUPTCY CODE OR THE MORTGAGOR
SHALL OTHERWISE BE A PARTY TO ANY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY,
MORATORIUM OR SIMILAR PROCEEDING TO WHICH THE PROVISIONS RELATING TO THE
AUTOMATIC STAY UNDER SECTION 362 OF THE BANKRUPTCY CODE OR ANY SIMILAR PROVISION
IN ANY SUCH LAW IS APPLICABLE, THEN, IN ANY SUCH CASE, WHETHER OR NOT THE
MORTGAGEE HAS COMMENCED FORECLOSURE PROCEEDINGS UNDER THIS MORTGAGE, THE
MORTGAGEE SHALL BE ENTITLED TO RELIEF FROM ANY SUCH AUTOMATIC STAY AS IT RELATES
TO THE EXERCISE OF ANY OF THE RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, ANY FORECLOSURE PROCEEDINGS) AVAILABLE TO THE MORTGAGEE AS PROVIDED
IN THIS MORTGAGE, IN ANY OTHER SECURITY DOCUMENT OR ANY OTHER DOCUMENT
EVIDENCING THE SECURED OBLIGATIONS.

 

(II)           THE MORTGAGEE SHALL HAVE THE RIGHT TO PETITION OR MOVE ANY COURT
HAVING JURISDICTION OVER ANY PROCEEDING DESCRIBED IN SECTION 14.16(I) HEREOF FOR
THE PURPOSES PROVIDED THEREIN, AND THE MORTGAGOR AGREES (I) NOT TO OPPOSE ANY
SUCH PETITION OR MOTION AND (II) AT THE MORTGAGOR’S SOLE COST AND EXPENSE, TO
ASSIST AND COOPERATE WITH THE MORTGAGEE, AS MAY BE REQUESTED BY THE MORTGAGEE
FROM TIME TO TIME, IN OBTAINING ANY RELIEF REQUESTED BY THE MORTGAGEE,
INCLUDING, WITHOUT LIMITATION, BY FILING ANY SUCH PETITIONS, SUPPLEMENTAL
PETITIONS, REQUESTS FOR RELIEF, DOCUMENTS, INSTRUMENTS OR OTHER ITEMS FROM TIME
TO TIME REQUESTED BY THE MORTGAGEE OR ANY SUCH COURT.

 


SECTION 14.17  NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITIONS.  THE MORTGAGOR
SHALL NOT BE ENTITLED TO ANY CREDIT AGAINST THE PRINCIPAL, PREMIUM, IF ANY, OR
INTEREST PAYABLE UNDER THE INDENTURE OR THE NOTES, AND THE MORTGAGOR SHALL NOT
BE ENTITLED TO ANY CREDIT AGAINST ANY OTHER SUMS WHICH MAY BECOME PAYABLE UNDER
THE TERMS THEREOF OR HEREOF, BY REASON OF THE PAYMENT OF ANY CHARGE ON THE
MORTGAGED PROPERTY OR ANY PART THEREOF.

 

34

--------------------------------------------------------------------------------


 


SECTION 14.18  NO CLAIMS AGAINST THE MORTGAGEE.  NOTHING CONTAINED IN THIS
MORTGAGE SHALL CONSTITUTE ANY CONSENT OR REQUEST BY THE MORTGAGEE, EXPRESS OR
IMPLIED, FOR THE PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PREMISES OR ANY PART THEREOF, NOR
AS GIVING THE MORTGAGOR ANY RIGHT, POWER OR AUTHORITY TO CONTRACT FOR OR PERMIT
THE PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN SUCH FASHION AS WOULD PERMIT THE MAKING OF ANY CLAIM AGAINST
THE MORTGAGEE IN RESPECT THEREOF OR ANY CLAIM THAT ANY LIEN BASED ON THE
PERFORMANCE OF SUCH LABOR OR SERVICES OR THE FURNISHING OF ANY SUCH MATERIALS OR
OTHER PROPERTY IS PRIOR TO THE LIEN HEREOF.


 


SECTION 14.19  OBLIGATIONS ABSOLUTE.  ALL OBLIGATIONS OF THE MORTGAGOR HEREUNDER
SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


 

(I)            ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT, COMPOSITION, LIQUIDATION OR THE LIKE OF THE MORTGAGOR, THE ISSUER
OR ANY OTHER GUARANTOR;

 


(II)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE INDENTURE, THE
NOTES OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 


(III)          ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE SECURED OBLIGATIONS, OR ANY OTHER AMENDMENT OR
WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE INDENTURE, THE NOTES OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 


(IV)          ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER COLLATERAL,
OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO ANY DEPARTURE FROM ANY
GUARANTEE, FOR ALL OR ANY OF THE SECURED OBLIGATIONS;

 


(V)           ANY EXERCISE OR NON-EXERCISE, OR ANY WAIVER OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE UNDER OR IN RESPECT HEREOF, THE INDENTURE, THE NOTES OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO EXCEPT AS SPECIFICALLY SET FORTH IN A
WAIVER GRANTED PURSUANT TO THE PROVISIONS OF SECTION 14.9 HEREOF; OR

 


(VI)          ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, THE MORTGAGOR.

 


SECTION 14.20  LAST DOLLARS SECURED.  THIS MORTGAGE SECURES ONLY A PORTION OF
THE INDEBTEDNESS OWING OR WHICH MAY BECOME OWING BY MORTGAGOR.  THE PARTIES
AGREE THAT ANY PAYMENTS OR REPAYMENTS OF SUCH INDEBTEDNESS BY MORTGAGOR SHALL BE
AND BE DEEMED TO BE APPLIED FIRST TO THE PORTION OF THE INDEBTEDNESS THAT IS NOT
SECURED HEREBY, IT BEING THE PARTIES’ INTENT THAT THE PORTION OF THE
INDEBTEDNESS LAST REMAINING UNPAID SHALL BE SECURED HEREBY.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered under seal the day and year first above written.

 

 

[

 

],

 

Mortgagor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[local counsel to confirm signature requirements]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

State of

 

)

 

) ss.:

County of

 

)

 

[Local counsel to provide appropriate acknowledgment]

 

--------------------------------------------------------------------------------


 

Schedule A

 

[Legal Description]

 

 

[to come from title policy]

 

--------------------------------------------------------------------------------


 

Schedule B

 

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in [Schedule B] to the marked title insurance commitment
issued by [Title Insurance Company], dated as of the date hereof and delivered
to Trustee on the date hereof, bearing [Title Insurance Company] reference
number [Title Number] relating to the real property described in Schedule A
attached hereto.

 

--------------------------------------------------------------------------------


 

Schedule C

 

Leases Affecting the Mortgaged Property

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made and entered into as of the          day of             ,          by and
between                                                           , as trustee,
having an office at                                  (in such capacity,
“Trustee”), and                                  , having an office at
                                                 (“Tenant”).

 

R E C I T A L S:

 

A.  Tenant is the tenant under a certain lease dated
                           ,          between                                
                    , as landlord (“Landlord”), and Tenant, as tenant (as
amended through the date hereof, the “Lease”), pursuant to which Tenant leased a
portion (the “Leased Premises”) of the property known as
                                                , located at
                                               , as more particularly described
in Schedule A attached hereto (the “Property”).

 

B.  Landlord has or will grant a mortgage lien on and security interest in the
Property to Trustee (for its benefit and for the benefit of the holders of
certain senior secured notes and notes issued in exchange therefor pursuant to
that certain indenture dated as of [                       , 2003]) pursuant to
one or more mortgages, deeds of trust, deeds to secure debt or similar security
instruments (collectively, the “Security Instruments”).

 

C.  Tenant has agreed to subordinate the Lease to the Security Instruments and
to the lien thereof and Trustee has agreed not to disturb Tenant’s possessory
rights in the Leased Premises under the Lease on the terms and conditions
hereinafter set forth.

 

A G R E E M E N T:

 

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

1.  Subordination.  Notwithstanding anything to the contrary set forth in the
Lease, the Lease and the leasehold estate created thereby and all of Tenant’s
rights thereunder are and shall at all times be subject and subordinate in all
respects to the Security Instruments and the lien thereof, and to all rights of
Trustee thereunder, and to any and all advances to be made thereunder, and to
all renewals, modifications, consolidations, replacements and extensions
thereof.

 


2.  NONDISTURBANCE.  SO LONG AS TENANT COMPLIES WITH THE PROVISIONS OF THIS
AGREEMENT, PAYS ALL RENTS AND OTHER CHARGES AS SPECIFIED IN THE LEASE AND IS NOT
OTHERWISE IN DEFAULT (BEYOND APPLICABLE NOTICE AND CURE PERIODS) OF ANY OF ITS
OBLIGATIONS AND COVENANTS PURSUANT TO THE LEASE, TRUSTEE AGREES FOR ITSELF AND
ITS SUCCESSORS IN INTEREST AND FOR ANY OTHER PERSON ACQUIRING TITLE TO THE
PROPERTY THROUGH A FORECLOSURE (AN “ACQUIRING PARTY”), THAT TENANT’S POSSESSION
OF THE LEASED PREMISES AS DESCRIBED IN THE LEASE WILL NOT BE DISTURBED DURING
THE TERM OF THE LEASE BY REASON OF A FORECLOSURE.  FOR PURPOSES OF THIS
AGREEMENT, A “FORECLOSURE” SHALL INCLUDE (BUT NOT BE LIMITED TO) A SHERIFF’S OR
TRUSTEE’S SALE UNDER THE POWER OF SALE

 

--------------------------------------------------------------------------------


 


CONTAINED IN THE SECURITY INSTRUMENTS, THE TERMINATION OF ANY SUPERIOR LEASE OF
THE PROPERTY AND ANY OTHER TRANSFER OF THE LANDLORD’S INTEREST IN THE PROPERTY
UNDER PERIL OF FORECLOSURE, INCLUDING, WITHOUT LIMITATION TO THE GENERALITY OF
THE FOREGOING, AN ASSIGNMENT OR SALE IN LIEU OF FORECLOSURE.


 


3.  ATTORNMENT.  TENANT AGREES TO ATTORN TO, ACCEPT AND RECOGNIZE ANY ACQUIRING
PARTY AS THE LANDLORD UNDER THE LEASE PURSUANT TO THE PROVISIONS EXPRESSLY SET
FORTH THEREIN FOR THE THEN REMAINING BALANCE OF THE TERM OF THE LEASE, AND ANY
EXTENSIONS THEREOF AS MADE PURSUANT TO THE LEASE.  THE FOREGOING PROVISION SHALL
BE SELF-OPERATIVE AND SHALL NOT REQUIRE THE EXECUTION OF ANY FURTHER INSTRUMENT
OR AGREEMENT BY TENANT AS A CONDITION TO ITS EFFECTIVENESS.


 


4.  NO LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR
IN THE LEASE, IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT NEITHER THE TRUSTEE,
ANY RECEIVER NOR ANY ACQUIRING PARTY SHALL BE:


 

(a)  liable for any act, omission, negligence or default of any prior landlord
(including Landlord); or

 

(b)  liable for any failure of any prior landlord (including Landlord) to
construct any improvements or bound by any covenant to construct any improvement
either at the commencement of the term of the Lease or upon any renewal or
extension thereof or upon the addition of additional space pursuant to any
expansion right contained in the Lease; or

 

(c)  subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord (including Landlord); or

 

(d)  bound by any rent or additional rent which is payable on a monthly basis
and which Tenant might have paid for more than one (1) month in advance to any
prior landlord (including Landlord) or by any security deposit or other prepaid
charge which Tenant might have paid in advance to any prior landlord (including
Landlord); or

 

(e)  liable to Tenant hereunder or under the terms of the Lease beyond its
interest in the Property; or

 

(f)  bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Lease made without the written consent of
Trustee; or

 

(g)  bound by any consensual or negotiated surrender, cancellation or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.

 

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against such prior landlord for prior losses or damages
and (ii) against the successor landlord for all losses or damages arising from
and after the date that such successor landlord takes title to the Property.

 


5.  CERTAIN ACKNOWLEDGMENTS AND AGREEMENTS BY TENANT.  (A) TENANT HAS NOTICE
THAT THE LEASE AND THE RENTS AND ALL OTHER SUMS DUE THEREUNDER HAVE BEEN
ASSIGNED TO TRUSTEE AS SECURITY FOR THE NOTES SECURED BY THE SECURITY
INSTRUMENTS.  IN THE EVENT TRUSTEE NOTIFIES TENANT OF THE OCCURRENCE OF A

 

2

--------------------------------------------------------------------------------


 


DEFAULT UNDER THE SECURITY INSTRUMENTS AND DEMANDS THAT TENANT PAY ITS RENTS AND
ALL OTHER SUMS DUE OR TO BECOME DUE UNDER THE LEASE DIRECTLY TO TRUSTEE, TENANT
SHALL HONOR SUCH DEMAND AND PAY ITS RENT AND ALL OTHER SUMS DUE UNDER THE LEASE
DIRECTLY TO TRUSTEE OR AS OTHERWISE AUTHORIZED IN WRITING BY TRUSTEE.  LANDLORD
IRREVOCABLY AUTHORIZES TENANT TO MAKE THE FOREGOING PAYMENTS TO TRUSTEE UPON
SUCH NOTICE AND DEMAND.


 

(b)  Tenant shall send a copy of any and all notices or statements under the
Lease to Trustee at the same time such notices or statements are sent to
Landlord.

 

(c)  This Agreement satisfies any and all conditions or requirements in the
Lease relating to the granting of a non-disturbance agreement.

 


6.  TRUSTEE TO RECEIVE DEFAULT NOTICES.  TENANT SHALL NOTIFY TRUSTEE OF ANY
DEFAULT BY LANDLORD UNDER THE LEASE WHICH WOULD ENTITLE TENANT TO CANCEL THE
LEASE, AND AGREES THAT, NOTWITHSTANDING ANY PROVISIONS OF THE LEASE TO THE
CONTRARY, NO NOTICE OF CANCELLATION THEREOF SHALL BE EFFECTIVE UNLESS TRUSTEE
SHALL HAVE RECEIVED NOTICE OF DEFAULT GIVING RISE TO SUCH CANCELLATION AND SHALL
HAVE FAILED WITHIN SIXTY (60) DAYS AFTER RECEIPT OF SUCH NOTICE TO CURE SUCH
DEFAULT OR, IF SUCH DEFAULT CANNOT BE CURED WITHIN SIXTY (60) DAYS, SHALL HAVE
FAILED WITHIN SIXTY (60) DAYS AFTER RECEIPT OF SUCH NOTICE TO COMMENCE AND
THEREAFTER DILIGENTLY PURSUE ANY ACTION NECESSARY TO CURE SUCH DEFAULT.


 


7.  ESTOPPEL.  TENANT HEREBY CERTIFIES AND REPRESENTS TO TRUSTEE THAT AS OF THE
DATE OF THIS AGREEMENT:


 

(a)  the Lease is in full force and effect;

 

(b)  all requirements for the commencement and validity of the Lease have been
satisfied and there are no unfulfilled conditions to Tenant’s obligations under
the Lease;

 

(c)  Tenant is not in default under the Lease and has not received any uncured
notice of any default by Tenant under the Lease; to the best of Tenant’s
knowledge, Landlord is not in default under the Lease; no act, event or
condition has occurred which with notice or the lapse of time, or both, would
constitute a default by Tenant or Landlord under the Lease; no claim by Tenant
of any nature exists against Landlord under the Lease; and all obligations of
Landlord have been fully performed;

 

(d)  there are no defenses, counterclaims or setoffs against rents or charges
due or which may become due under the Lease;

 

(e)  none of the rent which Tenant is required to pay under the Lease has been
prepaid, or will in the future be prepaid, more than one (1) month in advance;

 

(f)  Tenant has no right or option contained in the Lease or in any other
document to purchase all or any portion of the Leased Premises;

 

(g)  the Lease has not been modified or amended and constitutes the entire
agreement between Landlord and Tenant relating to the Leased Premises;

 

3

--------------------------------------------------------------------------------


 

(h)  Tenant has not assigned, mortgaged, sublet, encumbered, conveyed or
otherwise transferred any or all of its interest under the Lease; and

 

(i)  Tenant has full authority to enter into this Agreement, which has been duly
authorized by all necessary action.

 

8.  Notices.  All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above or addressed as such party may from time to time
designate by written notice to the other parties.  For purposes of this
Section 8, the term “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are required or authorized to close in
New York, New York.  Either party by notice to the other may designate
additional or different addresses for subsequent notices or communications.


 


9.  SUCCESSORS.  THE OBLIGATIONS AND RIGHTS OF THE PARTIES PURSUANT TO THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THE SUCCESSORS, ASSIGNS, HEIRS
AND LEGAL REPRESENTATIVES OF THE RESPECTIVE PARTIES; PROVIDED, HOWEVER, THAT IN
THE EVENT OF THE ASSIGNMENT OR TRANSFER OF THE INTEREST OF TRUSTEE, ALL
OBLIGATIONS AND LIABILITIES OF TRUSTEE UNDER THIS AGREEMENT SHALL TERMINATE, AND
THEREUPON ALL SUCH OBLIGATIONS AND LIABILITIES SHALL BE THE RESPONSIBILITY OF
THE PARTY TO WHOM TRUSTEE’S INTEREST IS ASSIGNED OR TRANSFERRED; AND PROVIDED,
FURTHER, THAT THE INTEREST OF TENANT UNDER THIS AGREEMENT MAY NOT BE ASSIGNED OR
TRANSFERRED WITHOUT THE PRIOR WRITTEN CONSENT OF TRUSTEE.  IN ADDITION, TENANT
ACKNOWLEDGES THAT ALL REFERENCES HEREIN TO LANDLORD SHALL MEAN THE OWNER OF THE
LANDLORD’S INTEREST IN THE LEASE, EVEN IF SAID OWNER SHALL BE DIFFERENT FROM THE
LANDLORD NAMED IN THE RECITALS.


 


10.  DUPLICATE ORIGINAL; COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL BE DEEMED TO BE
AN ORIGINAL.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF
WHICH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL INSTRUMENT AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT.


 


11.  LIMITATION OF TRUSTEE’S LIABILITY.  (A)  TRUSTEE SHALL HAVE NO OBLIGATIONS
NOR INCUR ANY LIABILITY WITH RESPECT TO ANY WARRANTIES OF ANY NATURE WHATSOEVER,
WHETHER PURSUANT TO THE LEASE OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES RESPECTING USE, COMPLIANCE WITH ZONING, LANDLORD’S TITLE, LANDLORD’S
AUTHORITY, HABITABILITY, FITNESS FOR PURPOSE OR POSSESSION.


 

(b)  In the event that Trustee shall acquire title to the Leased Premises or the
Property, Trustee shall have no obligation, nor incur any liability, beyond
Trustee’s then equity interest, if any, in the Leased Premises, and Tenant shall
look exclusively to such equity interest of Trustee, if any, in the Leased
Premises for the payment and discharge of any obligations imposed upon Trustee
hereunder or under the Lease, and Trustee is hereby released and relieved of any
other obligations hereunder and under the Lease.

 


12.  MODIFICATION IN WRITING.  THIS AGREEMENT MAY NOT BE MODIFIED EXCEPT BY AN
AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS
IN INTEREST.

 

4

--------------------------------------------------------------------------------


 


13.  LIEN OF SECURITY INSTRUMENTS.  NOTHING CONTAINED IN THIS AGREEMENT SHALL IN
ANY WAY IMPAIR OR AFFECT THE LIEN CREATED BY THE SECURITY INSTRUMENTS OR THE
PROVISIONS THEREOF.


 


14.  COMPLIANCE WITH LEASE.  TENANT AGREES THAT IN THE EVENT THERE IS ANY
INCONSISTENCY BETWEEN THE TERMS AND PROVISIONS HEREOF AND THE TERMS AND
PROVISIONS OF THE LEASE, THE TERMS AND PROVISIONS HEREOF SHALL BE CONTROLLING.


 


15.  GOVERNING LAW; SEVERABILITY.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF [            ].  IF ANY TERM OF THIS AGREEMENT OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES SHALL TO ANY EXTENT BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT OR THE APPLICATION OF
SUCH TERMS TO ANY PERSON OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS
INVALID OR UNENFORCEABLE SHALL NOT BE AFFECTED THEREBY, AND EACH TERM OF THIS
AGREEMENT SHALL BE VALID AND ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


16.  FURTHER ACTIONS.  TENANT AGREES AT ITS OWN EXPENSE TO EXECUTE AND DELIVER,
AT ANY TIME AND FROM TIME TO TIME UPON THE REQUEST OF TRUSTEE OR ANY ACQUIRING
PARTY, SUCH DOCUMENTS AND INSTRUMENTS (IN RECORDABLE FORM, IF REQUESTED) AS MAY
BE NECESSARY OR APPROPRIATE, IN THE OPINION OF TRUSTEE OR ANY ACQUIRING PARTY,
TO FULLY IMPLEMENT OR TO FURTHER EVIDENCE THE UNDERSTANDINGS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT.  MOREOVER, TENANT HEREBY IRREVOCABLY APPOINTS AND
CONSTITUTES TRUSTEE OR ANY ACQUIRING PARTY AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT TO EXECUTE AND DELIVER ANY SUCH DOCUMENTS OR INSTRUMENTS WHICH
MAY BE NECESSARY OR APPROPRIATE, IN THE OPINION OF TRUSTEE OR ANY ACQUIRING
PARTY, TO IMPLEMENT OR FURTHER EVIDENCE SUCH UNDERSTANDINGS AND AGREEMENTS AND
WHICH TENANT, AFTER THIRTY (30) DAYS’ NOTICE FROM TRUSTEE OR ANY ACQUIRING
PARTY, HAS FAILED TO EXECUTE AND DELIVER.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustee and Tenant have duly executed this Agreement as of
the date first above written.

 

 

 

,

 

as Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

,

 

as Tenant

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned, as the Landlord named in the Recitals, having duly executed
this Agreement as of the date first written above, and as mortgagor, pledgor,
assignor or debtor under the Security Instruments, hereby accepts and agrees for
itself and its successors and assigns, (i) to be bound by the provisions of
Section 5 hereof, (ii) that nothing contained in the foregoing Agreement
(x) shall in any way be deemed to constitute a waiver by Trustee of any of its
rights or remedies under the Security Instruments or (y) shall in any way be
deemed to release Landlord from its obligations to comply with the terms,
provisions, conditions, covenants and agreements set forth in the Security
Instruments and (iii) that the provisions of the Security Instruments remain in
full force and effect and must be complied with by Landlord.

 

 

 

, a

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

State of

 

)

 

 

) ss.:

County of

 

)

 

[Local counsel to provide appropriate acknowledgment]

 

--------------------------------------------------------------------------------


 

SCHEDULE A to EXHIBIT 1

 

Description of Real Property

 

--------------------------------------------------------------------------------